Case 2:19-bk-24804-VZ   Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35    Desc
                              Exhibit Page 1 of 59




                            APPENDIX A

                                                                             00020
  Case 2:19-bk-24804-VZ    Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35     Desc
                                 Exhibit Page 2 of 59

                                                                           Appendix A
                                    Yueting Jia, et al.
                        Summary of Time Detail by Professional
                       October 30, 2019 through January 31, 2020

Professional              Position            Billing Rate    Hours           Fees
Greenberg, Mark           Managing Director      $925               68.3      $63,177.50
Greenberg, Mark           Managing Director      $950               27.4      $26,030.00
Newman, Richard           Managing Director      $925               58.6      $54,205.00
Newman, Richard           Managing Director      $950               41.0      $38,950.00
Moore, Charles            Managing Director     $1,025               7.5       $7,687.50
Ryan, Laureen             Managing Director      $875                1.0         $875.00
Waldie, William           Managing Director      $750              113.3      $84,975.00
Davidson, Matthew         Senior Director        $850               27.9      $23,715.00
Frost, Edward             Senior Director        $575              153.5      $88,262.50
Waschitz, Seth            Director               $725                7.8       $5,655.00
Skinner, Sean             Senior Associate       $550               20.2      $11,110.00
Skinner, Sean             Senior Associate       $625               21.7      $13,562.50
Bunyan, Jr., Richard      Senior Associate       $450              267.4     $120,330.00
Levy, Spencer             Associate              $525                9.3       $4,882.50
Levy, Spencer             Associate              $550                3.9       $2,145.00
Lee, Julian               Manager                $495                7.8       $3,861.00
Sullivan, Michael         Analyst                $400                0.2          $80.00
Sullivan, Michael         Analyst                $425                1.3         $552.50
Sohr, Kevin               Analyst                $400               23.4       $9,360.00
                                                                   861.5     $559,416.00




                                                                                00021
Case 2:19-bk-24804-VZ   Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35    Desc
                              Exhibit Page 3 of 59




                            APPENDIX B

                                                                             00022
 Case 2:19-bk-24804-VZ          Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35       Desc
                                      Exhibit Page 4 of 59

                                                                                  Appendix B

                                          Yueting Jia, et al.
                             Summary of Time Detail by Project Category
                             October 30, 2019 through January 31, 2020

Project Category                                                      Hours          Fees
Business Plan                                                             78.5       $65,030.00
Case Administration                                                        10.3       $9,200.00
Cash Budget                                                               26.2       $19,615.00
Claims / Liabilities Subject to Compromise                                  0.3         $285.00
Fee Application                                                             6.5       $3,035.00
Financial & Operational Matters                                            23.6      $18,850.00
Financing Matters (DIP, Exit, Other)                                       12.1      $11,032.50
Firm Retention                                                             10.0       $6,447.50
General Correspondence with Debtor & Debtors' Professionals                19.1      $17,797.50
General Correspondence with Other Professionals                             4.9       $4,115.00
General Correspondence with UCC & UCC Counsel                              63.3      $54,495.00
Intercompany Claims                                                         0.4         $370.00
Miscellaneous Motions                                                       1.8       $1,205.00
Plan of Reorganization / Disclosure Statement                              26.6      $21,940.00
Potential Avoidance Actions / Litigation Matters                         545.3      $300,208.50
SOFAs & SOALs                                                               4.4       $2,420.00
Travel                                                                    28.2       $23,370.00
                                                              Total      861.5      $559,416.00




                                                                                      00023
Case 2:19-bk-24804-VZ   Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35    Desc
                              Exhibit Page 5 of 59




                            APPENDIX C

                                                                             00024
  Case 2:19-bk-24804-VZ         Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                   Desc
                                      Exhibit Page 6 of 59

                                                                                                                                  Appendix C
                                                    Yueting Jia, et al.
                                            Time Detail by Project Category
                                       October 30, 2019 through January 31, 2020

Professional          Date     Hours   Time Description


Business Plan
Waldie, William   10/31/2019    0.9    Participate on call re: case background and strategy

Waldie, William   10/31/2019    0.8    Participate on call re: case background, strategy, diligence, document request list

Frost, Edward     10/31/2019    0.1    Participate on call re: strategy/staffing

Waldie, William   10/31/2019    0.1    Participate on call re: strategy/staffing

Waldie, William   11/1/2019     0.5    Participate on call re: case strategy, global intel, asset tracing, staffing

Frost, Edward     11/4/2019     0.8    Participate in working session re: initial global intelligence and asset tracing targets

Sohr, Kevin       11/4/2019     0.3    Discuss monetization of assets

Waldie, William   11/4/2019     1.4    Participate in internal discussion re: global intel and asset tracing targets

Waschitz, Seth    11/4/2019     0.3    Discuss asset monetization alternatives

Skinner, Sean     11/5/2019     2.9    Prepare business plan diligence questions

Moore, Charles    11/19/2019    0.1    Participate on call with A&M to prepare for meeting with the Debtor and Faraday

Frost, Edward     11/21/2019    1.3    Participate in working session re: global intelligence and asset tracing targets

Greenberg, Mark   11/22/2019    4.5    Attend business plan meeting with Debtor

Greenberg, Mark   11/22/2019    4.5    Attend site visit with Debtor

Moore, Charles    11/22/2019    5.3    Participate telephonically in call with Faraday

Moore, Charles    11/22/2019    0.4    Participate on call to prepare for meeting with YT and Faraday Review relevant documents

Moore, Charles    12/4/2019     0.4    Review and comment on business plan information

Waschitz, Seth    12/5/2019     0.6    Review FF business plan and investor teaser and prepare questions

Greenberg, Mark   12/23/2019    0.7    Supervise business plan analysis

Newman, Richard   12/23/2019    2.3    Begin detailed review of the Faraday Future business plan

Greenberg, Mark   12/28/2019    0.5    Participate on call with UCC counsel to discuss business plan

Newman, Richard   12/28/2019    1.2    Review Tesla public financials and documents for relevance to Faraday Future business plan

Greenberg, Mark   12/29/2019    0.3    Correspond with CRO re: business plan

Greenberg, Mark   12/29/2019    1.3    Review business plan related documents in data room

Newman, Richard   12/29/2019    1.7    Review investment bank industry overview analysis

Newman, Richard   12/30/2019    0.4    Outline industry points for business plan review

Skinner, Sean     12/30/2019    0.9    Analyze operating model

Greenberg, Mark   12/31/2019    0.3    Review business plan discussion outline in advance of Faraday Future personnel interviews

Newman, Richard   12/31/2019    1.6    Review and prepare questions for management interview

Skinner, Sean     12/31/2019    2.3    Analyze operating model

Greenberg, Mark   1/1/2020      2.6    Analyze business plan




                                                                                                                                  00025
  Case 2:19-bk-24804-VZ          Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                Desc
                                       Exhibit Page 7 of 59

                                                                                                                              Appendix C
                                                     Yueting Jia, et al.
                                             Time Detail by Project Category
                                        October 30, 2019 through January 31, 2020

Professional            Date    Hours   Time Description
Newman, Richard     1/1/2020     1.2    Prepare summary of issues for meetings with management

Newman, Richard     1/1/2020     0.2    Review FF business plan issues

Davidson, Matthew   1/2/2020     0.5    Review Faraday Future teaser document in preparation for management meetings with the committee

Newman, Richard     1/2/2020     1.6    Research Faraday Future's AI, IAI and OS in present and future cars

Newman, Richard     1/2/2020     0.4    Coordinate questions for auto team to review business plan

Skinner, Sean       1/2/2020     2.7    Review business plan model

Skinner, Sean       1/2/2020     0.8    Participate on call with UCC counsel re: interviews and UCC agenda

Skinner, Sean       1/2/2020     0.6    Review industry competitive dynamics

Skinner, Sean       1/2/2020     0.4    Prepare business plan summary

Davidson, Matthew   1/3/2020     2.7    Review and development of management questions regarding "FF vs Competition"

Davidson, Matthew   1/3/2020     1.3    Review and development of management questions regarding "FF Company Overview Winter"

Davidson, Matthew   1/3/2020     0.5    Develop analytics to test reasonability of FF Business Plan

Moore, Charles      1/3/2020     0.6    Review and comment on draft interview topics for meetings with Faraday management

Newman, Richard     1/3/2020     0.5    Discuss interview questions with A&M team

Newman, Richard     1/3/2020     0.4    Revise and finalize business plan questions and send to Lowenstein

Davidson, Matthew   1/5/2020     3.5    Data testing of FF volume assumption and comparison analytics to IHS forecast for EV volume production

Davidson, Matthew   1/6/2020     2.8    Data testing and question development for senior management regarding pricing strategy and margin
                                        assumptions
Davidson, Matthew   1/6/2020     1.6    Benchmarking of FF business plan assumptions for capital structure and investment requirements in
                                        comparison to competitors
Davidson, Matthew   1/6/2020     1.1    Benchmarking of FF business plan assumptions for overhead costs in comparison to competitors

Newman, Richard     1/6/2020     1.6    Prepare documents for CEO and COO interviews

Newman, Richard     1/6/2020     1.5    Review research prior to CEO interview

Newman, Richard     1/6/2020     0.3    Correspond with counsel re: management interviews

Skinner, Sean       1/6/2020     1.2    Review business plan model

Newman, Richard     1/7/2020     1.2    Develop outline for management meetings

Newman, Richard     1/7/2020     0.4    Research similar capital structures and equity contributions to those needed by FF

Newman, Richard     1/7/2020     0.3    Discuss cash flow forecast with CRO

Newman, Richard     1/7/2020     0.2    Prepare for management meetings with counsel

Davidson, Matthew   1/8/2020     3.3    Create summary analysis of interviews and follow up diligence on statements delivered by FF management

Davidson, Matthew   1/14/2020    0.8    Prepare business plan deposition questions for Faraday Management

Skinner, Sean       1/14/2020    0.4    Review business plan model

Skinner, Sean       1/14/2020    0.1    Prepare diligence questions re: YT deposition

Sohr, Kevin         1/14/2020    2.5    Review business plan model and major assumptions




                                                                                                                               00026
  Case 2:19-bk-24804-VZ             Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                    Desc
                                          Exhibit Page 8 of 59

                                                                                                                                    Appendix C
                                                        Yueting Jia, et al.
                                                Time Detail by Project Category
                                           October 30, 2019 through January 31, 2020

Professional              Date     Hours   Time Description
Subtotal                           78.5



Case Administration
Ryan, Laureen         10/31/2019    0.9    Participate on call re: case background and strategy

Greenberg, Mark       10/31/2019    0.4    Prepare A&M work plan

Sohr, Kevin           10/31/2019    0.6    Prepare diligence request list

Greenberg, Mark       11/1/2019     1.5    Prepare A&M work plan

Greenberg, Mark       11/4/2019     0.8    Engage in work plan meeting

Greenberg, Mark       11/14/2019    0.2    Participate on call with UCC counsel to discuss case strategy

Greenberg, Mark       11/18/2019    1.6    Update A&M work plan

Greenberg, Mark       11/21/2019    0.3    Review NDA terms and conditions

Greenberg, Mark       11/21/2019    0.3    Correspond with Debtor and UCC counsel re: NDA terms and conditions

Greenberg, Mark       12/2/2019     0.2    Prepare work plan

Greenberg, Mark       12/5/2019     0.2    Correspond with UCC counsel re: Faraday release letter

Greenberg, Mark       12/11/2019    0.2    Correspond with Debtor re: FF NDA

Greenberg, Mark       12/20/2019    0.2    Update A&M work plan

Greenberg, Mark       12/26/2019    1.1    Update A&M work plan

Greenberg, Mark       12/31/2019    0.5    Prepare A&M professional fee budget

Greenberg, Mark       1/1/2020      0.5    Update A&M work plan

Greenberg, Mark       1/23/2020     0.4    Update A&M work plan

Greenberg, Mark       1/28/2020     0.4    Update A&M work plan

Subtotal                           10.3



Cash Budget
Greenberg, Mark       11/1/2019     0.2    Analyze cash budget

Greenberg, Mark       11/20/2019    0.2    Prepare professional fees analysis for Debtor budget

Newman, Richard       11/27/2019    0.2    Participate on call with Debtor's counsel re: DIP budget

Greenberg, Mark       12/6/2019     0.2    Correspond with Debtor re: cash flow budget

Newman, Richard       12/6/2019     0.5    Review and draft questions around the Faraday Future cash flow forecast

Waschitz, Seth        12/6/2019     0.3    Review Faraday Future cash flow forecast and build working model

Greenberg, Mark       12/8/2019     0.4    Analyze Faraday Future weekly cash forecast

Greenberg, Mark       12/9/2019     1.0    Participate on call with CRO to discuss Faraday Future weekly cash forecast and data request list

Greenberg, Mark       12/10/2019    0.5    Participate on call with CRO to discuss Faraday Future weekly cash forecast and data request list




                                                                                                                                     00027
  Case 2:19-bk-24804-VZ         Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                    Desc
                                      Exhibit Page 9 of 59

                                                                                                                                Appendix C
                                                    Yueting Jia, et al.
                                            Time Detail by Project Category
                                       October 30, 2019 through January 31, 2020

Professional          Date     Hours   Time Description
Greenberg, Mark   12/14/2019    0.3    Analyze cash forecast detail

Newman, Richard   12/16/2019    0.3    Review support for cash flow forecast

Greenberg, Mark   12/20/2019    0.3    Correspond with CRO re: cash forecast

Greenberg, Mark   12/23/2019    0.3    Supervise cash forecast analysis

Greenberg, Mark   12/26/2019    0.4    Supervise analysis of FF weekly cash forecast

Greenberg, Mark   12/26/2019    0.3    Review Faraday Future cash forecast and correspond with Debtor regarding the same

Greenberg, Mark   12/27/2019    2.9    Analyze weekly cash forecast and prepare questions

Greenberg, Mark   12/27/2019    0.3    Correspond with CRO re: cash flow forecast

Levy, Spencer     12/27/2019    2.6    Review and analyze cash flow analysis from Debtor

Levy, Spencer     12/27/2019    1.5    Analyze cash flow projections

Levy, Spencer     12/27/2019    0.5    Prepare questions for Debtor's advisor re: cash flow forecast

Newman, Richard   12/27/2019    0.2    Review request for cash flow information

Greenberg, Mark   12/28/2019    1.6    Participate on call with CRO to discuss Faraday Future weekly cash forecast and data request list

Levy, Spencer     12/28/2019    1.7    Participate on call with Debtor's advisor re: cash flow forecast questions for Faraday

Greenberg, Mark   12/31/2019    0.1    Correspond with CRO re: Faraday Future weekly cash forecast

Greenberg, Mark   1/1/2020      0.1    Correspond with CRO re: FF weekly cash forecast

Levy, Spencer     1/3/2020      1.3    Review cash budget to actual results and prepare summary

Greenberg, Mark   1/7/2020      0.6    Review cash forecast diligence items

Greenberg, Mark   1/7/2020      0.2    Correspond with Debtors re: cash flow forecast questions

Greenberg, Mark   1/8/2020      0.2    Correspond with Debtors re: cash flow forecast questions

Newman, Richard   1/9/2020      0.3    Review cash flow forecast data received from company

Greenberg, Mark   1/15/2020     0.2    Supervise FF cash forecast response review

Levy, Spencer     1/16/2020     1.5    Review responses from Debtors' advisor and prepare additional questions for discussion

Greenberg, Mark   1/27/2020     0.5    Review December actual cash flow results

Greenberg, Mark   1/27/2020     0.3    Engage in discussion with CRO re: cash forecast

Sohr, Kevin       1/27/2020     1.3    Review budget to actual re: cash forecast

Levy, Spencer     1/28/2020     1.1    Review budget to actual results and prepare summary

Newman, Richard   1/28/2020     0.3    Review FF cash flow actuals through first week of January

Greenberg, Mark   1/30/2020     0.4    Review actual cash flow results

Greenberg, Mark   1/30/2020     0.2    Correspond with CRO re: cash forecast

Greenberg, Mark   1/31/2020     0.9    Analyze actual v budget cash flow results

Subtotal                       26.2




                                                                                                                                 00028
  Case 2:19-bk-24804-VZ                    Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                   Desc
                                                 Exhibit Page 10 of 59

                                                                                                                             Appendix C
                                                              Yueting Jia, et al.
                                                      Time Detail by Project Category
                                                 October 30, 2019 through January 31, 2020

Professional               Date          Hours   Time Description
Claims / Liabilities Subject to Compromise
Newman, Richard          1/6/2020          0.3   Review complaint from former FF GC

Subtotal                                   0.3


Fee Application
Skinner, Sean          1/8/2020            0.2   Prepare fee application

Skinner, Sean          1/10/2020           0.4   Prepare fee application

Skinner, Sean          1/13/2020           0.2   Prepare fee application

Skinner, Sean          1/14/2020           0.4   Review and edit fee application

Sohr, Kevin            1/15/2020           1.7   Prepare fee application

Sohr, Kevin            1/16/2020           1.6   Prepare fee application

Newman, Richard        1/25/2020           0.3   Review and edit draft of fee application

Sohr, Kevin            1/29/2020           1.7   Prepare fee application

Subtotal                                   6.5



Financial & Operational Matters
Greenberg, Mark       10/31/2019           0.3   Review and comment on UCC information request list

Newman, Richard        10/31/2019          1.3   Review public documents in advance of developing diligence list

Newman, Richard        10/31/2019          0.8   Review and merge due diligence documents

Waschitz, Seth         10/31/2019          1.9   Prepare preliminary diligence request list

Waschitz, Seth         10/31/2019          0.4   Review updated diligence request list

Ryan, Laureen          10/31/2019          0.1   Review document request list

Newman, Richard        11/1/2019           0.2   Review data sent by UCC counsel

Skinner, Sean          11/1/2019           0.4   Review and edit information request list

Waschitz, Seth         11/1/2019           0.2   Correspond with UCC counsel re: diligence request list

Newman, Richard        11/4/2019           0.2   Outline path to understand potential value of Faraday equity

Newman, Richard        11/4/2019           0.4   Review documentation distributed by UCC counsel

Skinner, Sean          11/5/2019           1.6   Review trust agreement and summary of trust assets

Newman, Richard        11/7/2019           0.1   Review Debtor's case update pleading

Newman, Richard        11/7/2019           1.3   Review Faraday Future financials for R&D, related loans and tax situation

Skinner, Sean          11/13/2019          0.4   Review data room re: corporate documentation

Skinner, Sean          11/13/2019          0.3   Review data room re: corporate documentation

Skinner, Sean          11/14/2019          0.4   Review data room re: corporate documentation

Skinner, Sean          11/15/2019          0.3   Review data room re: corporate documentation




                                                                                                                             00029
  Case 2:19-bk-24804-VZ                 Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                  Desc
                                              Exhibit Page 11 of 59

                                                                                                                                       Appendix C
                                                            Yueting Jia, et al.
                                                    Time Detail by Project Category
                                               October 30, 2019 through January 31, 2020

Professional               Date        Hours   Time Description
Waschitz, Seth         11/20/2019       0.2    Correspond with UCC re: YT meeting

Moore, Charles         11/21/2019       0.7    Review relevant documents in preparation of business meeting with Debtor

Newman, Richard        11/21/2019       1.3    Review documents in advance of meeting with Debtor

Greenberg, Mark        11/24/2019       0.9    Prepare information request list for Faraday Future

Newman, Richard        11/24/2019       0.2    Draft due diligence items and send to UCC counsel

Newman, Richard        11/29/2019       0.1    Draft email to CRO re: funding

Newman, Richard        11/29/2019       0.3    Review audited financial statements

Newman, Richard        12/2/2019        0.2    Coordinate payment to UCC professionals

Newman, Richard        12/4/2019        0.2    Speak to counsel re: outstanding case issues

Newman, Richard        12/5/2019        0.2    Review draft of committee pleading re: motion to vacate chapter 11

Newman, Richard        12/5/2019        0.5    Review business plan and associated materials in data room

Newman, Richard        12/10/2019       0.4    Follow-up with Debtor's CRO to discuss open diligence items

Newman, Richard        12/12/2019       2.6    Participate on call with Debtor's counsel, committee counsel and A&M to discuss prepetition transactions

Greenberg, Mark        12/12/2019       0.3    Review management organizational chart and Faraday Future report highlighting equity financing issues

Greenberg, Mark        12/12/2019       0.2    Correspond with Debtor re: information request list

Greenberg, Mark        12/22/2019       0.2    Correspond with CRO re: data request

Greenberg, Mark        12/30/2019       0.4    Review Faraday Future tax return

Skinner, Sean          1/15/2020        1.7    Review proposed term sheet and case strategy

Skinner, Sean          1/27/2020        2.4    Review term sheet and case strategy

Subtotal                               23.6



Financing Matters (DIP, Exit, Other)
Greenberg, Mark       11/11/2019        0.5    Correspond with UCC counsel re: DIP financing

Greenberg, Mark        11/11/2019       0.3    Correspond with potential DIP financiers

Newman, Richard        11/11/2019       0.7    Investigate potential DIP financing sources

Greenberg, Mark        11/12/2019       0.3    Participate on call with UCC counsel to discuss DIP financing

Newman, Richard        11/12/2019       0.3    Participate on call with counsel and A&M to discuss DIP proposals

Newman, Richard        11/12/2019       1.7    Investigate potential DIP financing sources

Newman, Richard        11/12/2019       1.4    Participate on call with potential DIP lenders

Greenberg, Mark        11/13/2019       0.3    Review DIP financing opportunities

Newman, Richard        11/13/2019       0.9    Participate on call with potential DIP lenders

Waschitz, Seth         11/13/2019       0.3    Correspond with potential DIP lenders

Newman, Richard        11/14/2019       2.1    Participate on calls with potential DIP / litigation funder




                                                                                                                                        00030
  Case 2:19-bk-24804-VZ                      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                              Desc
                                                   Exhibit Page 12 of 59

                                                                                                                                       Appendix C
                                                                 Yueting Jia, et al.
                                                         Time Detail by Project Category
                                                    October 30, 2019 through January 31, 2020

Professional                Date          Hours      Time Description
Waschitz, Seth         11/14/2019           0.4      Participate on call with potential DIP lender

Greenberg, Mark        11/17/2019           0.2      Correspond with UCC counsel re: acceptable DIP financing terms

Greenberg, Mark        11/19/2019           0.4      Correspond with UCC counsel and Debtor re: acceptable DIP financing terms

Newman, Richard        11/20/2019           1.7      Attend call with Debtor's counsel, committee counsel and A&M to discuss DIP

Greenberg, Mark        11/20/2019           0.3      Correspond with UCC counsel and Debtor re: acceptable DIP financing terms

Waschitz, Seth         11/20/2019           0.1      Correspond with UCC re: DIP status update

Greenberg, Mark        12/9/2019            0.2      Review revised DIP term sheet

Subtotal                                   12.1



Firm Retention
Sohr, Kevin            10/31/2019           1.1      Prepare retention application

Waschitz, Seth         10/31/2019           1.1      Prepare A&M retention application

Skinner, Sean          11/1/2019            0.7      Prepare retention application

Greenberg, Mark        11/1/2019            1.2      Prepare retention papers

Skinner, Sean          11/1/2019            1.1      Review proposed plan

Waschitz, Seth         11/2/2019            0.3      Revise A&M retention application

Greenberg, Mark        11/4/2019            0.6      Prepare retention papers

Skinner, Sean          11/5/2019            0.3      Prepare retention application

Sohr, Kevin            11/6/2019            0.9      Prepare retention application

Waschitz, Seth         11/8/2019            0.2      Revise A&M retention application

Greenberg, Mark        11/18/2019           0.2      Finalize retention papers

Newman, Richard        11/18/2019           0.7      Review and edit retention application

Sohr, Kevin            11/18/2019           1.0      Prepare retention application

Waschitz, Seth         11/18/2019           0.6      Update A&M retention application

Subtotal                                   10.0



General Correspondence with Debtor & Debtors' Professionals
Greenberg, Mark      11/20/2019         1.7      Participate on call with Debtor to discuss DIP financing and upcoming Faraday business meeting

Greenberg, Mark        11/21/2019           0.5      Prepare for upcoming meeting with Debtor and UCC members

Greenberg, Mark        11/22/2019           0.2      Correspond with Debtor re: CRO retention

Newman, Richard        11/22/2019           3.1      Attend morning meeting with committee, FF, YT and Debtor's professionals

Newman, Richard        11/22/2019           4.1      Attend afternoon meeting with committee, FF, YT and Debtor's professionals

Newman, Richard        11/22/2019           3.2      Attend evening meeting with committee, FF, YT and Debtor's professionals

Greenberg, Mark        11/27/2019           0.1      Correspond with Debtor and UCC counsel re: case status




                                                                                                                                         00031
  Case 2:19-bk-24804-VZ                       Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                     Desc
                                                    Exhibit Page 13 of 59

                                                                                                                                                Appendix C
                                                                  Yueting Jia, et al.
                                                          Time Detail by Project Category
                                                     October 30, 2019 through January 31, 2020

Professional                Date           Hours     Time Description
Greenberg, Mark         11/29/2019           0.1     Correspond with CRO re: case economics

Newman, Richard         12/9/2019            0.9     Speak to Debtor's CRO to go through cash flow forecast and diligence requests

Newman, Richard         1/7/2020             3.0     Attend the CEO management interview re: future of FF

Newman, Richard         1/7/2020             2.0     Attend the COO management interview re: future of FF

Greenberg, Mark         1/13/2020            0.2     Correspond with CRO re: open case issues

Subtotal                                    19.1



General Correspondence with Other Professionals
Greenberg, Mark      12/30/2019           1.2        Participate on call with interested party to discuss Faraday issues

Newman, Richard         12/30/2019           1.2     Participate on call with interested party, UCC counsel and A&M

Skinner, Sean           12/30/2019           1.2     Participate on call with interested party

Greenberg, Mark         1/14/2020            0.2     Correspond with vendor trust counsel re: FF update

Greenberg, Mark         1/15/2020            0.2     Correspond with UCC counsel re: discussion with vendor trust professionals

Greenberg, Mark         1/21/2020            0.3     Correspond with UCC counsel and vendor trust counsel re: follow-up discussion

Greenberg, Mark         1/24/2020            0.6     Participate on call with vendor trust professionals to discuss Faraday issues and status of YT case

Subtotal                                     4.9



General Correspondence with UCC & UCC Counsel
Greenberg, Mark      10/31/2019       0.4     Participate on call with UCC counsel to discuss case status and information request list (partial)

Newman, Richard         10/31/2019           0.5     Attend kickoff call with counsel to develop case work plan

Waldie, William         10/31/2019           0.5     Participate on call with UCC counsel re: case status and information request list

Waschitz, Seth          10/31/2019           0.5     Participate on call with UCC counsel re: case kickoff and workplan

Newman, Richard         10/31/2019           0.2     Discuss case key initial issues with counsel

Greenberg, Mark         11/6/2019            1.6     Participate on UCC call to discuss investigation efforts, Plan considerations, and next steps

Newman, Richard         11/6/2019            1.6     Participate on committee call with Lowenstein and A&M to discuss investigation

Waldie, William         11/6/2019            1.6     Participate on call with Lowenstein team, UCC and A&M team re: case strategy, discovery, initial
                                                     individual and entity target list
Greenberg, Mark         11/6/2019            0.7     Participate on call with UCC counsel to discuss agenda for upcoming UCC call

Newman, Richard         11/6/2019            0.7     Participate on call with UCC counsel to discuss litigation and Faraday Future

Waldie, William         11/6/2019            0.7     Participate on call with A&M team and Lowenstein team re: UCC meeting prep

Newman, Richard         11/6/2019            0.3     Review and comment upon memo prepared for distribution

Waldie, William         11/12/2019           0.3     Participate on call with Lowenstein team and A&M team re: case status and funding strategy

Greenberg, Mark         11/13/2019           0.8     Participate on UCC call to discuss bar date, DIP financing, disclosure statement status, and next steps

Newman, Richard         11/13/2019           0.8     Attend committee call with Lowenstein and A&M




                                                                                                                                                 00032
  Case 2:19-bk-24804-VZ         Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                    Desc
                                      Exhibit Page 14 of 59

                                                                                                                                Appendix C
                                                    Yueting Jia, et al.
                                            Time Detail by Project Category
                                       October 30, 2019 through January 31, 2020

Professional          Date     Hours   Time Description
Waldie, William   11/13/2019    0.8    Participate on call with Lowenstein team, UCC and A&M team re: status updates, bar date, discovery, DIP
                                       funding
Waldie, William   11/13/2019    0.5    Prepare for UCC call re: updated status of global intelligence research

Newman, Richard   11/14/2019    0.2    Participate on call with counsel and A&M to discuss potential trip to LA

Newman, Richard   11/20/2019    0.8    Attend committee call with Lowenstein and A&M to discuss Debtor meeting

Waldie, William   11/20/2019    0.8    Participate on call with Lowenstein re: case status and strategy

Greenberg, Mark   11/21/2019    0.2    Correspond with UCC counsel re: NDA

Newman, Richard   11/22/2019    1.1    Attend meeting with committee counsel, lawyers, and committee member prior to meeting with FF

Greenberg, Mark   11/26/2019    0.4    Correspond with UCC counsel re: case status

Newman, Richard   11/26/2019    0.1    Communicate with UCC counsel re: open issues

Waldie, William   11/26/2019    0.1    Participate on call re: case strategy, UCC call agenda

Greenberg, Mark   11/27/2019    1.3    Participate on UCC call to discuss prior meetings with Debtor and next steps

Newman, Richard   11/27/2019    1.3    Participate on call with committee, Lowenstein and A&M re: status update, business meeting

Greenberg, Mark   11/27/2019    0.1    Review UCC call agenda

Newman, Richard   11/27/2019    0.2    Draft speaking points re: Faraday meeting for committee call

Greenberg, Mark   12/4/2019     1.0    Prepare for and participate on UCC call to discuss Plan issues, 341 meeting, and investigation update

Newman, Richard   12/4/2019     1.0    Attend committee call to discuss case issues

Waldie, William   12/4/2019     1.0    Participate on call with Lowenstein team, UCC and A&M team re: status updates, funding, CRO,
                                       disclosure statement, motion response
Greenberg, Mark   12/10/2019    0.2    Correspond with UCC counsel re: upcoming UCC call

Greenberg, Mark   12/11/2019    0.2    Correspond with UCC counsel re: UCC call agenda

Waldie, William   12/12/2019    2.6    Participate on call with Lowenstein team, Debtor counsel, UCC and A&M team re: funding, case status

Greenberg, Mark   12/18/2019    0.5    Participate on call with UCC to recap hearing re: venue transfer and case dismissal

Newman, Richard   12/18/2019    0.5    Participate on committee call with committee, counsel and A&M re: venue change, case update

Waldie, William   12/18/2019    0.5    Participate on call with Lowenstein team, UCC and A&M team re: status updates, venue change

Greenberg, Mark   12/20/2019    0.2    Correspond with UCC counsel re: case status

Waldie, William   12/20/2019    0.2    Participate on call with Lowenstein re: case strategy and interview targets

Greenberg, Mark   12/21/2019    0.4    Correspond with UCC counsel re: local UCC counsel candidates

Greenberg, Mark   12/21/2019    0.6    Identify local counsel candidates

Waldie, William   12/23/2019    0.3    Participate on call re: case strategy and research targets

Waldie, William   12/23/2019    0.4    Participate on call with A&M team and Lowenstein re: case strategy, research targets, and scheduling

Waldie, William   12/23/2019    0.3    Participate on call re: case strategy and research targets

Greenberg, Mark   12/23/2019    0.2    Correspond with UCC counsel re: local UCC counsel candidates

Waldie, William   12/24/2019    0.5    Participate on call re: case strategy and research target updates

Waldie, William   12/24/2019    0.3    Participate on call with A&M team and Lowenstein re: case strategy, research targets, document request
                                       and Debtor litigation




                                                                                                                                 00033
  Case 2:19-bk-24804-VZ           Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                      Desc
                                        Exhibit Page 15 of 59

                                                                                                                                    Appendix C
                                                      Yueting Jia, et al.
                                              Time Detail by Project Category
                                         October 30, 2019 through January 31, 2020

Professional            Date     Hours   Time Description
Greenberg, Mark     12/26/2019    1.2    Participate on UCC call to discuss litigation strategy, venue transfer, and Faraday Future viability

Waldie, William     12/26/2019    1.2    Participate on call with Lowenstein team, UCC and A&M team re: status updates, venue, local counsel
                                         retention
Waldie, William     12/26/2019    0.6    Participate on call with A&M team, Lowenstein and debtor counsel re: document requests, interviews,
                                         scheduling
Greenberg, Mark     12/26/2019    0.2    Correspond with UCC re: local counsel candidates

Greenberg, Mark     12/27/2019    0.4    Correspond with UCC counsel re: FF vendor trust

Greenberg, Mark     12/29/2019    0.2    Correspond with UCC counsel re: FF vendor trust

Newman, Richard     12/30/2019    0.5    Correspond with counsel after call with trust professionals

Greenberg, Mark     1/1/2020      0.2    Correspond with UCC counsel re: agenda for UCC call and estimated professional fees

Greenberg, Mark     1/2/2020      0.8    Participate on call with UCC counsel to prepare agenda for upcoming UCC call

Newman, Richard     1/2/2020      0.8    Attend call with Lowenstein and A&M to discuss case issues

Greenberg, Mark     1/2/2020      0.9    Participate on call with UCC to discuss confidentiality, investigation update and cash forecast update

Newman, Richard     1/2/2020      0.9    Attend committee call with committee counsel and A&M re: investigation update

Waldie, William     1/2/2020      0.9    Participate on call with Lowenstein team, UCC and A&M team re: counsel intro, investigation update and
                                         FF cash forecast
Greenberg, Mark     1/8/2020      0.8    Participate on call with UCC counsel to discuss investigation update and UCC call agenda

Newman, Richard     1/8/2020      0.8    Attend professional call with Lowenstein and A&M

Greenberg, Mark     1/8/2020      0.7    Participate on UCC call to discuss data access, status report, and investigation update

Newman, Richard     1/8/2020      0.7    Attend committee call with UCC, Lowenstein and A&M

Waldie, William     1/8/2020      0.7    Participate on call with Lowenstein team, UCC and A&M team re: investigation update, status report, plan
                                         and trustee update
Greenberg, Mark     1/13/2020     0.4    Participate on call with UCC counsel to discuss UCC call agenda

Newman, Richard     1/13/2020     0.4    Prepare speaking point for committee call

Waldie, William     1/13/2020     0.4    Participate on call with Lowenstein team and A&M team re: status updates, UCC prep and strategy

Davidson, Matthew   1/13/2020     1.6    Participate on call to provide feedback from UCC interviews of senior management, discuss strategy for
                                         plan and solicit feedback from committee members
Greenberg, Mark     1/13/2020     1.6    Participate on UCC call to discuss investigation efforts, business plan, and term sheet

Newman, Richard     1/13/2020     1.6    Attend committee call with counsel, A&M to discuss plan term sheet and litigation

Waldie, William     1/13/2020     1.6    Participate on call with Lowenstein team, UCC and A&M team re: investigation update, scheduling, plan,
                                         term sheet
Newman, Richard     1/15/2020     1.4    Attend committee call with counsel, A&M to discuss plan term sheet and litigation

Greenberg, Mark     1/15/2020     0.5    Participate on call with UCC counsel to discuss term sheet provisions and FF cash forecast

Skinner, Sean       1/15/2020     0.5    Participate on call with UCC counsel re: term sheet and case strategy

Waldie, William     1/18/2020     1.9    Attend UCC counsel deposition of Debtor

Greenberg, Mark     1/20/2020     0.2    Review markup of term sheet

Newman, Richard     1/20/2020     2.1    Attend committee call with counsel, A&M to discuss plan term sheet and litigation

Waldie, William     1/20/2020     2.1    Participate on call with Lowenstein team, UCC and A&M team re: investigation update, scheduling, plan,
                                         term sheet
Waldie, William     1/20/2020     0.7    Debrief deposition with A&M team




                                                                                                                                      00034
  Case 2:19-bk-24804-VZ                     Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                               Desc
                                                  Exhibit Page 16 of 59

                                                                                                                                          Appendix C
                                                               Yueting Jia, et al.
                                                       Time Detail by Project Category
                                                  October 30, 2019 through January 31, 2020

Professional                Date          Hours   Time Description
Greenberg, Mark        1/23/2020            0.4   Engage in discussion with UCC counsel re: term sheet issues and DIP financing

Waldie, William        1/27/2020            0.4   Participate on call with Lowenstein team and A&M team re: status updates, UCC prep and strategy

Greenberg, Mark        1/27/2020            0.4   Engage in discussion with UCC professionals re: agenda for upcoming UCC call

Newman, Richard        1/27/2020            0.4   Attend committee call with counsel, A&M to discuss plan term sheet, DS and litigation

Skinner, Sean          1/27/2020            0.4   Participate on call with UCC counsel re: term sheet and case strategy

Newman, Richard        1/28/2020            0.9   Attend committee call with counsel, A&M to discuss proposed mediation

Waldie, William        1/28/2020            0.9   Participate on call with Lowenstein team, UCC and A&M team re: term sheet

Subtotal                                   63.3


Intercompany Claims
Greenberg, Mark     12/26/2019              0.4   Correspond with CRO re: intercompany loan between FF US and FF China

Subtotal                                    0.4




Miscellaneous Motions
Sohr, Kevin           10/31/2019            0.6   Review objection re: transfer venue

Sullivan, Michael      11/4/2019            0.2   Review professional retention motions / orders

Waschitz, Seth         12/5/2019            0.2   Review UCC response to dismiss chapter 11 or transfer venue

Newman, Richard        12/7/2019            0.4   Review Debtor's motion for solicitation

Newman, Richard        12/18/2019           0.4   Review motion to appoint a trustee

Subtotal                                    1.8



Plan of Reorganization / Disclosure Statement
Skinner, Sean           11/4/2019           2.3   Review disclosure statement

Greenberg, Mark        11/7/2019            0.2   Correspond with UCC re: Plan / Disclosure Statement and case status

Greenberg, Mark        11/7/2019            0.2   Review Debtor's chapter 11 status report

Waschitz, Seth         11/7/2019            0.1   Review status report

Waschitz, Seth         11/7/2019            0.1   Correspond with UCC re: status report

Newman, Richard        11/18/2019           0.7   Review disclosure statement

Newman, Richard        11/20/2019           0.5   Continue review of disclosure statement (revised)

Greenberg, Mark        11/21/2019           3.2   Review Plan and amended disclosure statement

Greenberg, Mark        11/22/2019           0.7   Review amended disclosure statement

Greenberg, Mark        11/27/2019           0.6   Review disclosure statement

Greenberg, Mark        12/13/2019           0.2   Correspond with UCC re: disclosure statement hearing

Greenberg, Mark        12/30/2019           0.7   Participate on call with UCC counsel to discuss case strategy and next steps




                                                                                                                                          00035
  Case 2:19-bk-24804-VZ                      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                   Desc
                                                   Exhibit Page 17 of 59

                                                                                                                                               Appendix C
                                                                Yueting Jia, et al.
                                                        Time Detail by Project Category
                                                   October 30, 2019 through January 31, 2020

Professional                Date           Hours   Time Description
Greenberg, Mark        1/12/2020            0.5    Review draft settlement term sheet

Sohr, Kevin            1/13/2020            1.7    Review draft settlement term sheet

Newman, Richard        1/13/2020            0.4    Attend call with counsel and A&M to discuss plan term sheet

Greenberg, Mark        1/15/2020            1.4    Participate on UCC call to discuss term sheet provisions

Newman, Richard        1/20/2020            0.7    Review and comment upon draft term sheet

Greenberg, Mark        1/27/2020            0.2    Correspond with UCC counsel re: trustee selection

Greenberg, Mark        1/27/2020            0.1    Correspond with UCC re: Plan / Disclosure Statement timeline

Newman, Richard        1/27/2020            0.5    Begin review of filed disclosure statement documents

Greenberg, Mark        1/27/2020            2.7    Participate on UCC call to discuss status conference and Plan term sheet

Newman, Richard        1/27/2020            2.7    Attend call with committee counsel and A&M to discuss Plan term sheet

Waldie, William        1/27/2020            2.7    Participate on call with Lowenstein team, UCC and A&M team re: plan term sheet

Greenberg, Mark        1/28/2020            0.9    Participate on UCC call to discuss Plan term sheet and mediation

Greenberg, Mark        1/28/2020            0.2    Correspond with UCC members re: Plan term sheet

Greenberg, Mark        1/28/2020            0.2    Review filed Plan

Greenberg, Mark        1/28/2020            0.1    Correspond with UCC counsel re: amended Plan and DS

Newman, Richard        1/28/2020            0.3    Review revised term sheet in advance of committee call

Sohr, Kevin            1/28/2020            1.3    Review plan term sheet

Greenberg, Mark        1/30/2020            0.3    Research potential trustee candidates

Greenberg, Mark        1/30/2020            0.2    Correspond with UCC re: Plan term sheet and mediation

Subtotal                                    26.6



Potential Avoidance Actions / Litigation Matters
Bunyan, Jr., Richard   10/31/2019            0.8   Participate on call regarding case background, strategy, diligence, document request list

Bunyan, Jr., Richard   10/31/2019           0.1    Participate on call regarding investigation strategy

Bunyan, Jr., Richard   10/31/2019           0.5    Participate on call with UCC counsel regarding workplan and strategy

Bunyan, Jr., Richard   10/31/2019           0.1    Participate in discussion regarding document request

Bunyan, Jr., Richard   10/31/2019           0.6    Populate project share folder and compile of key documents from the docket

Bunyan, Jr., Richard   10/31/2019           2.2    Review of bankruptcy schedules and disclosure statement

Bunyan, Jr., Richard   10/31/2019           2.1    Prepare initial investigation request list

Bunyan, Jr., Richard   10/31/2019           0.4    Update initial investigation request list

Frost, Edward          10/31/2019           1.8    Review organizational chart, bankruptcy filings for investigative plan

Newman, Richard        10/31/2019           0.8    Develop list of items required for equity value assessment

Waldie, William        10/31/2019           1.6    Review documents re: litigation, schedules, background documents




                                                                                                                                               00036
  Case 2:19-bk-24804-VZ             Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                       Desc
                                          Exhibit Page 18 of 59

                                                                                                                                          Appendix C
                                                        Yueting Jia, et al.
                                                Time Detail by Project Category
                                           October 30, 2019 through January 31, 2020

Professional               Date    Hours   Time Description
Bunyan, Jr., Richard   11/1/2019    1.1    Review of bankruptcy schedules, disclosure statement, proposed prepackaged restructuring terms, and
                                           online articles
Bunyan, Jr., Richard   11/1/2019    2.9    Prepare initial investigation background and intelligence memo

Newman, Richard        11/1/2019    0.2    Finalize and send due diligence list to UCC counsel

Waldie, William        11/1/2019    0.2    Document review of Debtor media articles

Bunyan, Jr., Richard   11/2/2019    1.9    Prepare background and intelligence memo to include additional persons and entities

Bunyan, Jr., Richard   11/4/2019    0.6    Participate in working session regarding global intelligence and asset tracing targets

Bunyan, Jr., Richard   11/4/2019    0.8    Participate in working session regarding initial global intelligence and asset tracing targets

Bunyan, Jr., Richard   11/4/2019    0.2    Review of documents related to target company

Bunyan, Jr., Richard   11/4/2019    1.5    Prepare shortlist of initial investigation targets

Frost, Edward          11/4/2019    2.9    Review databases for initial public record information on relevant persons

Frost, Edward          11/4/2019    1.8    Review draft discovery list & YT Investigation draft; created initial asset search task list

Frost, Edward          11/4/2019    1.6    Search internet for corporate records of Ocean View Driv

Frost, Edward          11/4/2019    1.5    Search internet for corporate records of Faraday

Newman, Richard        11/4/2019    0.5    Participate in internal discussion re: investigation and path forward

Waldie, William        11/4/2019    0.3    Review and edit global intel fact summary

Bunyan, Jr., Richard   11/5/2019    0.6    Review of preliminary database results for corporate affiliations of certain targets

Bunyan, Jr., Richard   11/5/2019    0.4    Review and edit investigation memo

Bunyan, Jr., Richard   11/5/2019    1.1    Research related to preliminary corporate affiliations of certain targets

Frost, Edward          11/5/2019    2.8    Review documents re: media articles

Frost, Edward          11/5/2019    2.6    Search internet to investigate relevant people

Frost, Edward          11/5/2019    2.1    Prepare draft summary company affiliations related to the investigation

Greenberg, Mark        11/5/2019    0.9    Review and edit A&M investigation memo

Greenberg, Mark        11/5/2019    0.2    Correspond with UCC counsel re: A&M investigation memo

Waldie, William        11/5/2019    0.2    Review and edit global intelligence / asset tracing initial target list for UCC call

Bunyan, Jr., Richard   11/6/2019    0.6    Participate on call regarding global intelligence and asset tracing targets

Waldie, William        11/6/2019    0.6    Participate on call re: global intel and asset tracing targets

Bunyan, Jr., Richard   11/6/2019    0.4    Review various news articles related to Faraday management changes, real estate transactions, corporate
                                           governance structure, and other transactions
Bunyan, Jr., Richard   11/6/2019    0.3    Review draft family tree and connections between targets

Bunyan, Jr., Richard   11/6/2019    1.5    Review preliminary background reports on select target persons

Frost, Edward          11/6/2019    2.2    Prepare summary of Debtor family tree

Frost, Edward          11/6/2019    2.4    Search internet for news on YT and draft summary for counsel

Greenberg, Mark        11/6/2019    0.2    Correspond with UCC counsel re: information request list

Newman, Richard        11/6/2019    0.2    Review document sent to Debtor counsel and associated email




                                                                                                                                            00037
  Case 2:19-bk-24804-VZ              Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                      Desc
                                           Exhibit Page 19 of 59

                                                                                                                                       Appendix C
                                                         Yueting Jia, et al.
                                                 Time Detail by Project Category
                                            October 30, 2019 through January 31, 2020

Professional               Date     Hours   Time Description
Waldie, William        11/6/2019     0.7    Review global intel, family tree, corporate documents and other supporting information for UCC
                                            call/meeting prep
Bunyan, Jr., Richard   11/7/2019     0.5    Participate in working session regarding global intelligence and asset tracing targets

Bunyan, Jr., Richard   11/7/2019     0.4    Conduct research regarding holding companies set up for possible corporate real estate purchases

Bunyan, Jr., Richard   11/7/2019     0.8    Review preliminary background reports on select target persons

Bunyan, Jr., Richard   11/7/2019     0.3    Review news articles related to possible assets of the Debtor

Bunyan, Jr., Richard   11/7/2019     0.8    Prepare Debtor investigation properties memo

Frost, Edward          11/7/2019     0.8    Review and edit task list related to the investigation

Frost, Edward          11/7/2019     2.2    Search of US and Hong Kong databases for assets of Debtor

Frost, Edward          11/7/2019     0.5    Participate in working session re: global intel and asset tracing targets

Greenberg, Mark        11/7/2019     0.4    Supervise investigation search

Waldie, William        11/7/2019     0.5    Participate in working session re: global intel and asset tracing targets

Bunyan, Jr., Richard   11/8/2019     0.4    Participate on call regarding intelligence updates

Waldie, William        11/8/2019     0.4    Participate on call regarding intelligence updates

Bunyan, Jr., Richard   11/8/2019     0.4    Research and draft summary related to Faraday headquarters sale and leaseback

Bunyan, Jr., Richard   11/8/2019     1.6    Update YT investigation properties memo

Frost, Edward          11/8/2019     2.4    Search of US and Hong Kong databases for assets of Debtor

Frost, Edward          11/8/2019     1.6    Analyze results of database searches related to the investigation

Greenberg, Mark        11/8/2019     0.5    Supervise investigation search

Bunyan, Jr., Richard   11/11/2019    0.6    Participate in working session regarding global intelligence and asset tracing targets

Bunyan, Jr., Richard   11/11/2019    1.1    Research corporate affiliations of target persons based on initial database searches

Bunyan, Jr., Richard   11/11/2019    1.3    Prepare corporate affiliations workbook for various entities identified during initial database searches

Bunyan, Jr., Richard   11/11/2019    0.3    Review of listing of creditors per the bankruptcy schedules

Bunyan, Jr., Richard   11/11/2019    1.7    Prepare real estate holdings company timeline and related visual

Frost, Edward          11/11/2019    0.6    Participate in working session re: global intel and asset tracing targets

Frost, Edward          11/11/2019    1.6    Search databases & internet for connections among subjects

Frost, Edward          11/11/2019    1.4    Search databases for past addresses used by subjects

Frost, Edward          11/11/2019    1.3    Analyze results of property and address searches

Waldie, William        11/11/2019    0.6    Participate in working session re: global intel and asset tracing targets

Waldie, William        11/11/2019    0.3    Review corporate records re: various affiliated properties

Frost, Edward          11/12/2019    1.1    Review Ocean View Drive property records and update timeline

Frost, Edward          11/12/2019    2.4    Search internet for North Las Vegas property records and organize findings

Frost, Edward          11/12/2019    0.8    Search databases and internet on relevant person

Bunyan, Jr., Richard   11/13/2019    0.8    Prepare for committee call including updates to A&M investigation memo for findings




                                                                                                                                         00038
  Case 2:19-bk-24804-VZ              Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                          Desc
                                           Exhibit Page 20 of 59

                                                                                                                                        Appendix C
                                                         Yueting Jia, et al.
                                                 Time Detail by Project Category
                                            October 30, 2019 through January 31, 2020

Professional               Date     Hours   Time Description
Bunyan, Jr., Richard   11/13/2019    0.5    Participate in working session regarding investigation updates and committee call

Frost, Edward          11/13/2019    1.8    Search internet for Rancho Palos Verdes property records and organized findings

Frost, Edward          11/13/2019    0.8    Search Hong Kong corporate records for Yueting Jia

Frost, Edward          11/13/2019    2.1    Review and edit investigation draft

Waldie, William        11/13/2019    0.6    Participate in working session re: global intel and asset tracing targets

Bunyan, Jr., Richard   11/14/2019    1.1    Review documents produced by the Debtor and preparation of document inventory

Bunyan, Jr., Richard   11/14/2019    0.3    Participate in working session regarding global intelligence and asset tracing targets

Frost, Edward          11/14/2019    1.4    Search Hong Kong corporate records for Jia relatives, associates and related companies

Frost, Edward          11/14/2019    1.7    Analyze Hong Kong corporate records for associated individuals and companies

Frost, Edward          11/14/2019    1.8    Update working lists of companies and people

Frost, Edward          11/14/2019    1.3    Initiate research into business backgrounds of global intel and asset tracing targets

Waldie, William        11/14/2019    0.3    Participate in working session re: global intel and asset tracing targets

Bunyan, Jr., Richard   11/18/2019    0.4    Participate in working session re: bank statement analysis, global intel and asset tracing targets

Bunyan, Jr., Richard   11/18/2019    0.7    Review the Debtor's personal bank statements

Bunyan, Jr., Richard   11/18/2019    1.1    Review additional documents produced by the Debtor

Bunyan, Jr., Richard   11/18/2019    0.4    Review amended disclosure statement

Waldie, William        11/18/2019    0.4    Participate in working session re: bank statement analysis, global intel and asset tracing targets

Bunyan, Jr., Richard   11/19/2019    1.5    Prepare investigations observations memo based on initial document productions from Debtor

Frost, Edward          11/19/2019    0.8    Analyze Hong Kong corporate records

Waldie, William        11/19/2019    0.4    Review bank statements and tax returns of the Debtor

Bunyan, Jr., Richard   11/20/2019    0.3    Participate on call regarding strategy and intelligence updates

Waldie, William        11/20/2019    0.3    Participate on call regarding strategy and intelligence updates

Bunyan, Jr., Richard   11/21/2019    0.6    Review amended disclosure statement

Bunyan, Jr., Richard   11/21/2019    1.3    Prepare priority document request based on Debtor documents received to date

Bunyan, Jr., Richard   11/21/2019    1.2    Prepare preliminary observations memorandum

Frost, Edward          11/21/2019    1.9    Review and analyzed initial property findings

Waldie, William        11/21/2019    1.3    Participate in working session re: global intelligence and asset tracing targets

Bunyan, Jr., Richard   11/22/2019    0.5    Participate on call with Lowenstein team and A&M team regarding investigation background and initial
                                            findings
Waldie, William        11/22/2019    0.5    Participate on call with Lowenstein team and A&M team re: investigation background and initial findings

Bunyan, Jr., Richard   11/22/2019    0.2    Update priority document requests list

Waldie, William        11/22/2019    0.4    Review and update summary of initial findings re: document received

Bunyan, Jr., Richard   11/25/2019    1.2    Review docket documents and prepetition litigation documents

Bunyan, Jr., Richard   11/25/2019    0.8    Research real estate purchases in 2019




                                                                                                                                          00039
  Case 2:19-bk-24804-VZ              Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                   Desc
                                           Exhibit Page 21 of 59

                                                                                                                                     Appendix C
                                                         Yueting Jia, et al.
                                                 Time Detail by Project Category
                                            October 30, 2019 through January 31, 2020

Professional               Date     Hours   Time Description
Frost, Edward          11/26/2019    1.0    Search databases for property purchase related to investigation

Bunyan, Jr., Richard   11/27/2019    1.6    Review additional documents produced by the Debtor and update document inventory index

Waldie, William        11/27/2019    0.6    Review documents re: Kobre Kim lawsuit

Bunyan, Jr., Richard   12/3/2019     0.5    Review court docket and property deed documents

Bunyan, Jr., Richard   12/3/2019     0.3    Research email correspondences related to possible trust

Greenberg, Mark        12/4/2019     0.4    Correspond with UCC counsel re: investigation status

Bunyan, Jr., Richard   12/5/2019     1.3    Review additional documents produced by the Debtor and update the document inventory index

Bunyan, Jr., Richard   12/5/2019     0.7    Review property records and database searches related to additional properties possible connected to the
                                            Debtor
Bunyan, Jr., Richard   12/5/2019     0.4    Draft email summary to counsel of additional properties possibly connected to the Debtor

Frost, Edward          12/5/2019     1.4    Analyze documents on properties possibly related to investigation

Frost, Edward          12/5/2019     1.3    Prepare summary report on properties possibly related to investigation

Bunyan, Jr., Richard   12/6/2019     1.4    Update preliminary document requests and investigation observations memorandum for additional
                                            documents reviewed and real property identified
Bunyan, Jr., Richard   12/6/2019     1.6    Analyze personal bank statements produced to date

Bunyan, Jr., Richard   12/11/2019    0.4    Review docket documents and additional documents produced by the Debtor

Bunyan, Jr., Richard   12/12/2019    1.3    Review additional documents produced by the Debtor

Bunyan, Jr., Richard   12/12/2019    1.1    Review of LeSoar Holdings - Innovation Era Holdings share transfer documents and related research of
                                            overseas entities
Bunyan, Jr., Richard   12/12/2019    0.4    Participate in working session regarding financial documents produced and property records

Frost, Edward          12/12/2019    0.4    Participate in working session regarding financial documents produced and property records

Waldie, William        12/12/2019    0.4    Participate on call re: Debtor documents, strategy

Bunyan, Jr., Richard   12/13/2019    0.8    Review additional documents produced by the Debtor

Bunyan, Jr., Richard   12/16/2019    2.2    Review documents related to LeSoar Holdings Limited - Innovation Era share transfer and preparation of
                                            related observations memo
Frost, Edward          12/16/2019    2.8    Search internet and databases on companies related to investigation

Frost, Edward          12/16/2019    1.4    Search internet and databases for background on YT associate and company

Bunyan, Jr., Richard   12/17/2019    0.4    Participate in working session regarding Lucid Motors investment

Bunyan, Jr., Richard   12/17/2019    0.3    Research overseas companies affiliated to YT

Frost, Edward          12/17/2019    0.4    Participate in working session regarding Lucid Motors investment

Frost, Edward          12/18/2019    1.2    Conduct searches in Hong Kong database on companies related to investigation

Bunyan, Jr., Richard   12/23/2019    0.3    Participate on call regarding case strategy and research targets

Bunyan, Jr., Richard   12/23/2019    0.4    Participate on call with A&M team and Lowenstein regarding case strategy, research targets, and
                                            scheduling
Bunyan, Jr., Richard   12/23/2019    0.3    Participate on call regarding case strategy and research targets

Bunyan, Jr., Richard   12/23/2019    1.9    Review and update high priority document requests

Bunyan, Jr., Richard   12/23/2019    1.4    Review initial intelligence searches for memo

Bunyan, Jr., Richard   12/23/2019    1.7    Review court docket and Debtor-produced documents for memo




                                                                                                                                      00040
  Case 2:19-bk-24804-VZ              Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                 Desc
                                           Exhibit Page 22 of 59

                                                                                                                                  Appendix C
                                                         Yueting Jia, et al.
                                                 Time Detail by Project Category
                                            October 30, 2019 through January 31, 2020

Professional               Date     Hours   Time Description
Bunyan, Jr., Richard   12/23/2019    2.8    Prepare initial interviewees memo for interview of key YT associates

Frost, Edward          12/23/2019    2.4    Research properties related to investigation

Frost, Edward          12/23/2019    2.6    Analyze land records on properties related to investigation

Frost, Edward          12/23/2019    1.4    Update lists of YT-related people and companies

Waldie, William        12/23/2019    0.3    Review and update diligence request lists

Bunyan, Jr., Richard   12/24/2019    0.5    Participate on call regarding case strategy and research target updates

Bunyan, Jr., Richard   12/24/2019    0.3    Participate on call with A&M team and Lowenstein regarding case strategy, research targets, document
                                            requests and YT litigation
Bunyan, Jr., Richard   12/24/2019    0.8    Review deeds of trusts related to loans issued

Bunyan, Jr., Richard   12/24/2019    0.4    Review divorce and insurance documents produced

Bunyan, Jr., Richard   12/24/2019    1.5    Review initial intelligence searches for memo

Bunyan, Jr., Richard   12/24/2019    2.3    Review court docket and Debtor-produced documents for memo

Bunyan, Jr., Richard   12/24/2019    2.9    Prepare initial interviewees memo for first day of interviews of YT associates

Waldie, William        12/24/2019    0.7    Review documents re: litigations, divorce, properties

Bunyan, Jr., Richard   12/26/2019    0.4    Participate on call with A&M team and Lowenstein regarding case strategy and counsel preparation

Frost, Edward          12/26/2019    0.4    Participate on call with A&M team and Lowenstein re: case strategy, counsel prep

Waldie, William        12/26/2019    0.4    Participate on call with A&M team and Lowenstein re: case strategy, counsel prep

Bunyan, Jr., Richard   12/26/2019    0.6    Participate on call with A&M team, Lowenstein and YT counsel regarding document requests, interviews,
                                            and scheduling
Frost, Edward          12/26/2019    0.6    Participate on call with A&M team, Lowenstein and YT counsel re: document requests, interviews,
                                            scheduling
Bunyan, Jr., Richard   12/26/2019    0.6    Participate on call regarding research updates and document requests

Frost, Edward          12/26/2019    0.6    Participate on call re: research updates and document requests

Waldie, William        12/26/2019    0.6    Participate on call re: research updates and document requests

Bunyan, Jr., Richard   12/26/2019    1.8    Review and edit initial interviewees memo

Bunyan, Jr., Richard   12/26/2019    3.1    Prepare initial interviewees memo

Bunyan, Jr., Richard   12/26/2019    0.3    Review corporate and financial reporting structure

Bunyan, Jr., Richard   12/26/2019    1.6    Prepare condensed document request listing

Bunyan, Jr., Richard   12/26/2019    0.8    Review documents produced by the Debtor

Frost, Edward          12/26/2019    0.8    Conduct Hong Kong corporate searches for company related to the investigation

Frost, Edward          12/26/2019    0.6    Update lists of Debtor-related people and companies

Frost, Edward          12/26/2019    1.9    Search databases for Ocean View property records

Frost, Edward          12/26/2019    0.9    Search databases on insiders related to Debtor

Greenberg, Mark        12/26/2019    0.5    Correspond with UCC counsel to discuss litigation strategy

Waldie, William        12/26/2019    0.4    Review documents produced re: schedules, financial records, corporate records, key target summaries

Frost, Edward          12/27/2019    2.2    Analyze Ocean View property records




                                                                                                                                    00041
  Case 2:19-bk-24804-VZ              Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                   Desc
                                           Exhibit Page 23 of 59

                                                                                                                                     Appendix C
                                                         Yueting Jia, et al.
                                                 Time Detail by Project Category
                                            October 30, 2019 through January 31, 2020

Professional               Date     Hours   Time Description
Frost, Edward          12/27/2019    2.8    Prepare memo on Ocean View properties

Bunyan, Jr., Richard   12/28/2019    2.1    Prepare Lucid Motors investment timeline

Levy, Spencer          12/28/2019    1.3    Research Debtor subsidiary operations

Levy, Spencer          12/29/2019    1.7    Research Debtor subsidiary operations

Bunyan, Jr., Richard   12/30/2019    0.3    Participate on call regarding case strategy and research target updates

Frost, Edward          12/30/2019    0.3    Participate on call re: case strategy and research target updates

Waldie, William        12/30/2019    0.3    Participate on call re: case strategy and research target updates

Bunyan, Jr., Richard   12/30/2019    0.8    Participate on call regarding Lucid, case strategy and research target updates

Frost, Edward          12/30/2019    0.8    Participate on call re: Lucid, case strategy and research target updates

Waldie, William        12/30/2019    0.8    Participate on call re: case strategy and research target updates

Bunyan, Jr., Richard   12/30/2019    0.9    Review and index new documents produced by the Debtor

Bunyan, Jr., Richard   12/30/2019    2.8    Update Lucid Motors investment memo and timeline

Bunyan, Jr., Richard   12/30/2019    0.8    Review share transfer documents

Bunyan, Jr., Richard   12/30/2019    0.6    Conduct online research related to certain persons and entities

Bunyan, Jr., Richard   12/30/2019    2.5    Review Hong Kong corporate registry for certain companies' corporate records and directorships

Frost, Edward          12/30/2019    1.3    Review and edit memo on Ocean View properties

Frost, Edward          12/30/2019    2.8    Search databases on YT insider relationships

Frost, Edward          12/30/2019    0.9    Search LA County court filings

Frost, Edward          12/30/2019    0.9    Prepare memo on YT insider relationships

Frost, Edward          12/30/2019    1.0    Search internet to identify YT associate

Greenberg, Mark        12/30/2019    0.6    Research Lucid Motors

Skinner, Sean          12/30/2019    0.7    Participate on call with UCC counsel re: informal interviews

Waldie, William        12/30/2019    0.9    Review documents produced re: target entities, corporate records, financial records, media

Bunyan, Jr., Richard   12/31/2019    0.5    Participate on call regarding case strategy and research target updates

Waldie, William        12/31/2019    0.5    Participate on call re: case strategy and research target updates

Bunyan, Jr., Richard   12/31/2019    0.3    Review database search spreadsheet for certain persons and entities

Bunyan, Jr., Richard   12/31/2019    1.4    Conduct research on individual re: internet and database search

Bunyan, Jr., Richard   12/31/2019    2.0    Review Hong Kong corporate registry for certain companies' corporate records and directorships

Bunyan, Jr., Richard   12/31/2019    3.7    Update Lucid Motors investment memo and timeline for transactions and corporate records

Frost, Edward          12/31/2019    0.7    Review Hong Kong corporate documents for YT associates

Frost, Edward          12/31/2019    1.7    Update lists of YT-related people and companies

Frost, Edward          12/31/2019    1.3    Search databases and internet for YT associate

Frost, Edward          12/31/2019    2.6    Prepare and edit memo re: YT insider relationships




                                                                                                                                         00042
  Case 2:19-bk-24804-VZ              Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                    Desc
                                           Exhibit Page 24 of 59

                                                                                                                                      Appendix C
                                                         Yueting Jia, et al.
                                                 Time Detail by Project Category
                                            October 30, 2019 through January 31, 2020

Professional               Date     Hours   Time Description
Waldie, William        12/31/2019    0.9    Review documents produced re: news articles, financial records, corporate documents, real estate
                                            documents
Bunyan, Jr., Richard   1/1/2020      3.6    Review and analyze corporate documents and prepare related matrix summary

Bunyan, Jr., Richard   1/1/2020      2.8    Update Lucid Motors investment memo and timeline

Bunyan, Jr., Richard   1/1/2020      2.8    Prepare initial interviewees memos

Bunyan, Jr., Richard   1/1/2020      1.5    Review LeSoar share transfer documents

Frost, Edward          1/1/2020      2.2    Search internet in English & Chinese to identify YT associates

Frost, Edward          1/1/2020      2.3    Analyze YT associate findings

Frost, Edward          1/1/2020      1.6    Prepare summary of YT associate findings

Waldie, William        1/2/2020      1.2    Document review and reporting (interviewee summaries, corporate records, real estate transactions, etc)

Waldie, William        1/2/2020      0.8    Participate on call with Lowenstein team and A&M team re: status updates, scheduling and strategy

Bunyan, Jr., Richard   1/2/2020      0.8    Participate on call with Lowenstein team and A&M team re: status updates, scheduling and strategy

Bunyan, Jr., Richard   1/2/2020      3.3    Prepare initial interviewee memo per intelligence report findings

Bunyan, Jr., Richard   1/2/2020      1.0    Working sessions with A&M team regarding LeSoar share transfers and sale agreement

Bunyan, Jr., Richard   1/2/2020      0.9    Prepare updates to Lucid Motors investment memo and timeline for share transfer and sale terms

Bunyan, Jr., Richard   1/2/2020      0.4    Update initial interviewee memo per review comments

Bunyan, Jr., Richard   1/2/2020      0.5    Review Chinese news articles for investigation leads

Frost, Edward          1/2/2020      2.8    Prepare memo on YT insider

Frost, Edward          1/2/2020      1.8    Search databases and Internet for YT insider bio, professional history, additional background details

Frost, Edward          1/2/2020      2.7    Edit memo on YT insider per comments received

Frost, Edward          1/2/2020      1.9    Review and upload backup documents for YT insider memos

Frost, Edward          1/2/2020      0.5    Update property memo related to this investigation

Frost, Edward          1/2/2020      0.3    Search Hong Kong corporate records for YT associate

Lee, Julian            1/2/2020      0.8    Working session with A&M team to interpret share transfer agreement in Chinese

Lee, Julian            1/2/2020      0.3    Review of LeSoar share transfer agreement and payment instructions in Chinese

Lee, Julian            1/2/2020      0.3    Working session with A&M team to interpret online article comment in Chinese

Lee, Julian            1/2/2020      0.2    Review of online article comment noted in Chinese related to Yueting Jia

Waldie, William        1/2/2020      0.7    Participate on call with re: research updates, strategy and document requests

Bunyan, Jr., Richard   1/2/2020      0.7    Participate on call regarding Lucid/Wang research updates, strategy and document requests

Bunyan, Jr., Richard   1/3/2020      2.2    Prepare initial interviewee memo per intelligence report findings

Frost, Edward          1/3/2020      0.7    Review and edit summary of YT insider

Waldie, William        1/3/2020      1.6    Document review and reporting (interviewee summaries, corporate records, real estate transactions,
                                            interview prep, etc.)
Waldie, William        1/3/2020      0.6    Participate on call with Lowenstein team and A&M team re: interview prep and investigation strategy

Bunyan, Jr., Richard   1/3/2020      3.6    Preparation of initial interviewee memo per intelligence report findings




                                                                                                                                       00043
  Case 2:19-bk-24804-VZ            Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                 Desc
                                         Exhibit Page 25 of 59

                                                                                                                                 Appendix C
                                                       Yueting Jia, et al.
                                               Time Detail by Project Category
                                          October 30, 2019 through January 31, 2020

Professional               Date   Hours   Time Description
Bunyan, Jr., Richard   1/3/2020    3.1    Draft initial interviewee questions

Bunyan, Jr., Richard   1/3/2020    0.6    Participate on call with Lowenstein team and A&M team regarding interview prep and investigation
                                          strategy
Bunyan, Jr., Richard   1/3/2020    0.7    Update initial interviewee memo per review comments

Bunyan, Jr., Richard   1/3/2020    0.3    Email correspondences related to Examiner subpoenas

Bunyan, Jr., Richard   1/3/2020    0.8    Review of lawsuit complaint against YT and other relevant parties

Skinner, Sean          1/3/2020    2.4    Review and edit interview questions re: business plan and operations

Bunyan, Jr., Richard   1/4/2020    2.9    Draft initial interviewee questions

Bunyan, Jr., Richard   1/4/2020    2.7    Review documents for interview preparation

Waldie, William        1/5/2020    2.7    Interview prep/outlines re: LA interviews

Bunyan, Jr., Richard   1/5/2020    3.6    Review documents and outlines to prepare for interviews

Bunyan, Jr., Richard   1/5/2020    1.7    Update initial interviewee questions per review comments

Waldie, William        1/6/2020    2.4    Participate in interview of insider #1

Waldie, William        1/6/2020    2.0    Participate in interview of insider #2

Waldie, William        1/6/2020    2.1    Participate in interview of insider #3

Bunyan, Jr., Richard   1/6/2020    2.6    Interview prep/outlines re: LA interviews

Waldie, William        1/6/2020    0.7    Participate on call with Lowenstein team and A&M team re: interview prep, strategy and debriefs

Bunyan, Jr., Richard   1/6/2020    0.7    Participate on call with Lowenstein team and A&M team re: interview prep, strategy and debriefs

Bunyan, Jr., Richard   1/6/2020    2.4    Participate in interview of insider #1

Bunyan, Jr., Richard   1/6/2020    2.0    Participate in interview of insider #2

Bunyan, Jr., Richard   1/6/2020    2.1    Participate in interview of insider #3

Bunyan, Jr., Richard   1/6/2020    1.9    Prepare for interviews of insiders

Waldie, William        1/6/2020    0.3    Participate on call re: interview strategy

Bunyan, Jr., Richard   1/6/2020    0.6    Review interview documents and prepare notes

Bunyan, Jr., Richard   1/6/2020    0.3    Participate on calls with A&M team regarding interview strategy

Greenberg, Mark        1/6/2020    0.6    Participate in interview of insider (partial)

Greenberg, Mark        1/6/2020    0.5    Participate in interview of insider (partial)

Skinner, Sean          1/6/2020    1.5    Review and edit interview questions re: business plan and operations

Skinner, Sean          1/6/2020    0.4    Review interview profiles

Davidson, Matthew      1/7/2020    4.5    Prepare for and participate in interview of Faraday employee

Davidson, Matthew      1/7/2020    2.5    Prepare for and participate in interview of Faraday employee

Davidson, Matthew      1/7/2020    1.2    Prepare interview strategy for upcoming interviews with executives

Waldie, William        1/7/2020    1.9    Participate in interview of insider #4

Waldie, William        1/7/2020    0.8    Participate in interview of insider #5




                                                                                                                                  00044
  Case 2:19-bk-24804-VZ             Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                 Desc
                                          Exhibit Page 26 of 59

                                                                                                                                    Appendix C
                                                        Yueting Jia, et al.
                                                Time Detail by Project Category
                                           October 30, 2019 through January 31, 2020

Professional               Date    Hours   Time Description
Waldie, William        1/7/2020     0.7    Participate on call re: interview strategy and debrief

Bunyan, Jr., Richard   1/7/2020     0.6    Interview prep/document review re: LA interviews

Bunyan, Jr., Richard   1/7/2020     1.9    Participate in interview of insider #4

Bunyan, Jr., Richard   1/7/2020     0.8    Participate in interview of insider #5

Bunyan, Jr., Richard   1/7/2020     0.7    Participate on call re: interview strategy and debrief

Bunyan, Jr., Richard   1/7/2020     1.3    Prepare interview strategy for upcoming interviews with insiders

Greenberg, Mark        1/7/2020     1.9    Participate in interview of insider #4

Greenberg, Mark        1/7/2020     0.8    Participate in interview of insider #5

Skinner, Sean          1/7/2020     5.0    Telephonically attend interviews of insiders (partial)

Waldie, William        1/8/2020     0.8    Participate on call with Lowenstein team and A&M team re: debrief, status updates, UCC prep and
                                           strategy
Waldie, William        1/8/2020     0.7    Document review re: interview notes

Bunyan, Jr., Richard   1/8/2020     0.8    Participate on call with Lowenstein team and A&M team regarding interview and case strategy updates

Bunyan, Jr., Richard   1/8/2020     0.9    Prepare summary of interviews

Waldie, William        1/8/2020     0.4    Participate on call with A&M team re: LA interviews and next steps

Frost, Edward          1/8/2020     0.4    Participate on call with A&M team re: LA interviews and next steps

Waldie, William        1/9/2020     0.9    Participate on call with A&M team re: interview findings, strategy and deposition prep

Waldie, William        1/9/2020     0.2    Review notes taken from interviews

Bunyan, Jr., Richard   1/9/2020     2.8    Prepare YT bank statement analysis

Bunyan, Jr., Richard   1/9/2020     2.2    Review and edit investigation interview notes (5 interviewees)

Bunyan, Jr., Richard   1/9/2020     0.9    Participate on call regarding interview findings, strategy, and deposition preparation

Bunyan, Jr., Richard   1/9/2020     1.9    Update bank statement inventory for all statements produced by the Debtor

Frost, Edward          1/9/2020     2.3    Search databases on companies and people related to this investigation

Frost, Edward          1/9/2020     2.1    Search internet on companies related to this investigation

Frost, Edward          1/9/2020     0.5    Review witness memos

Waldie, William        1/10/2020    0.6    Document review re: bank statements, financial transactions, corporate records

Waldie, William        1/10/2020    0.4    Participate on call re: interview/depo strategy and scheduling

Bunyan, Jr., Richard   1/10/2020    0.8    Research related affiliated entity and its owner

Bunyan, Jr., Richard   1/10/2020    1.6    Research related overseas entities

Bunyan, Jr., Richard   1/10/2020    0.4    Review corporate documents of overseas entities

Bunyan, Jr., Richard   1/10/2020    0.4    Prepare updates to Lucid Motor memo for BVI corporate documents

Bunyan, Jr., Richard   1/10/2020    0.4    Participate on call with A&M team regarding interview/deposition strategy and scheduling

Bunyan, Jr., Richard   1/10/2020    0.1    Participate on call with A&M team regarding overseas entities’ corporate documents

Frost, Edward          1/10/2020    2.3    Search databases on companies related to this investigation




                                                                                                                                      00045
  Case 2:19-bk-24804-VZ             Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                 Desc
                                          Exhibit Page 27 of 59

                                                                                                                                   Appendix C
                                                        Yueting Jia, et al.
                                                Time Detail by Project Category
                                           October 30, 2019 through January 31, 2020

Professional               Date    Hours   Time Description
Frost, Edward          1/10/2020    0.8    Review interview memos

Frost, Edward          1/10/2020    0.7    Search databases on people related to this investigation

Frost, Edward          1/10/2020    0.1    Participate on call with A&M team regarding overseas entities’ corporate documents

Greenberg, Mark        1/10/2020    0.2    Supervise development of litigation strategy

Sohr, Kevin            1/10/2020    1.6    Participate in internal discussion re: investigation update

Sohr, Kevin            1/12/2020    2.5    Review and edit litigation strategy summary

Bunyan, Jr., Richard   1/12/2020    0.4    Review interview notes related to Ocean View

Waldie, William        1/13/2020    0.7    Document review and prep for UCC call

Bunyan, Jr., Richard   1/13/2020    2.4    Prepare Ocean View outline and questions regarding specific transactions

Bunyan, Jr., Richard   1/13/2020    2.2    Review Ocean View and Lucid Motors documents and prepare interview documents books

Bunyan, Jr., Richard   1/13/2020    1.8    Prepare Ocean View comparative balance sheet analysis

Bunyan, Jr., Richard   1/13/2020    1.6    Prepare Lucid Motors outline and documents

Frost, Edward          1/13/2020    2.9    Search internet on people related to this investigation

Frost, Edward          1/13/2020    2.4    Prepare memo on person related to this investigation

Frost, Edward          1/13/2020    0.6    Search databases on company related to this investigation

Frost, Edward          1/13/2020    0.6    Search internet on company and people related to this investigation

Frost, Edward          1/13/2020    1.1    Prepare memo on person related to this investigation

Waldie, William        1/14/2020    1.2    Document review, debtor deposition prep, review/draft outlines

Waldie, William        1/14/2020    0.4    Participate on call with A&M team re: interview/depo strategy and outlines

Bunyan, Jr., Richard   1/14/2020    2.6    Prepare additional deposition questions regarding Ocean View, Lucid Motors, and other possible
                                           assets/transfers
Bunyan, Jr., Richard   1/14/2020    1.7    Review additional documents produced by the Debtor

Bunyan, Jr., Richard   1/14/2020    0.6    Review draft deposition outline

Bunyan, Jr., Richard   1/14/2020    0.6    Prepare deposition exhibit documents per additional questions added to outline

Bunyan, Jr., Richard   1/14/2020    0.4    Particpate on call with A&M team regarding interview/deposition strategy and outlines

Bunyan, Jr., Richard   1/14/2020    0.3    Prepare update to Ocean View and Lucid Motors outlines

Frost, Edward          1/14/2020    2.6    Prepare memo on person related to this investigation

Frost, Edward          1/14/2020    1.5    Edit memo on person related to this investigation

Frost, Edward          1/14/2020    2.2    Search internet on person related to this investigation

Greenberg, Mark        1/14/2020    0.2    Review and prepare questions for YT deposition

Newman, Richard        1/14/2020    1.9    Prepare YT deposition questions related to Faraday Future

Sohr, Kevin            1/14/2020    0.4    Review materials re: founding of LeEco and Faraday Future

Waldie, William        1/15/2020    2.8    Review and comment upon Debtor deposition outline

Bunyan, Jr., Richard   1/15/2020    2.4    Review Ocean View and Lucid Motors documents in preparation for on-site meetings




                                                                                                                                   00046
  Case 2:19-bk-24804-VZ             Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                         Desc
                                          Exhibit Page 28 of 59

                                                                                                                                      Appendix C
                                                        Yueting Jia, et al.
                                                Time Detail by Project Category
                                           October 30, 2019 through January 31, 2020

Professional               Date    Hours   Time Description
Bunyan, Jr., Richard   1/15/2020    0.5    Prepare YT personal bank statement excerpts for deposition exhibits

Frost, Edward          1/15/2020    0.9    Review deposition outline

Waldie, William        1/16/2020    7.1    Attend interviews and participate in related document review re: insiders and affiliated entities

Bunyan, Jr., Richard   1/16/2020    3.6    Participate in on-site meeting with professionals re: financial transactions

Bunyan, Jr., Richard   1/16/2020    3.5    Participate in interview of insider

Bunyan, Jr., Richard   1/16/2020    1.0    Prepare updated deposition outline per on-site meetings

Bunyan, Jr., Richard   1/16/2020    0.2    Prepare deposition exhibits

Newman, Richard        1/16/2020    1.4    Review Faraday and cash documents received in data room

Waldie, William        1/17/2020    8.0    Depose Debtor with Lowenstein and A&M team

Waldie, William        1/17/2020    0.9    Debrief and strategy meeting with Lowenstein re: Debtor deposition

Bunyan, Jr., Richard   1/17/2020    8.0    Depose Debtor with Lowenstein and A&M team

Bunyan, Jr., Richard   1/17/2020    1.1    Review new bank statements produced, preparation of summary of notable transactions, and compilation
                                           of bank statements for possible deposition exhibits
Bunyan, Jr., Richard   1/17/2020    0.9    Participate in discussion with A&M team and Lowenstein regarding deposition debrief and strategy

Bunyan, Jr., Richard   1/17/2020    0.8    Prepare for depositions on-site Debtor's counsels office

Bunyan, Jr., Richard   1/17/2020    0.4    Prepare LeSoar-Lucid Motors share transfer summary and related support

Waldie, William        1/18/2020    2.8    Document review and Debtor deposition preparation

Bunyan, Jr., Richard   1/18/2020    3.0    Billable travel time from Los Angeles to New York (at half of travel hours)

Bunyan, Jr., Richard   1/18/2020    0.8    Prepare for YT deposition

Waldie, William        1/20/2020    2.9    Document review re: financial records, agreements

Newman, Richard        1/20/2020    0.6    Discuss results of depositions

Waldie, William        1/21/2020    1.0    Participate on call with A&M team re: reporting, financial analysis

Waldie, William        1/21/2020    0.7    Review relevant documents re: bank statements, promissory notes, agreements, etc.

Bunyan, Jr., Richard   1/21/2020    2.8    Prepare Ocean View bank statement transaction analysis, preparation of related support folder, and drafting
                                           of follow up questions
Bunyan, Jr., Richard   1/21/2020    1.0    Participate on call with A&M team re: reporting, financial analysis

Bunyan, Jr., Richard   1/21/2020    0.6    Draft investigation wrap-up memo

Bunyan, Jr., Richard   1/21/2020    0.4    Review Ocean View bank statement support and related loan agreements/promissory notes

Bunyan, Jr., Richard   1/21/2020    0.3    Review of on-site meeting notes for Ocean View transactions

Frost, Edward          1/21/2020    1.3    Search internet for information on related company

Frost, Edward          1/21/2020    1.2    Search internet for links between related company, executives and YT

Frost, Edward          1/21/2020    1.1    Examine related company in China

Frost, Edward          1/21/2020    0.5    Examine identified executives in related company

Lee, Julian            1/21/2020    0.1    Review Chinese company name related to YT

Waldie, William        1/22/2020    0.3    Meeting with A&M team re: global intelligence findings




                                                                                                                                        00047
  Case 2:19-bk-24804-VZ             Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                                Desc
                                          Exhibit Page 29 of 59

                                                                                                                                 Appendix C
                                                        Yueting Jia, et al.
                                                Time Detail by Project Category
                                           October 30, 2019 through January 31, 2020

Professional               Date    Hours   Time Description
Bunyan, Jr., Richard   1/22/2020    0.6    Review intelligence information and drafting of email correspondences related to YT judgments and
                                           Chinese company
Bunyan, Jr., Richard   1/22/2020    0.6    Review deposition transcripts

Frost, Edward          1/22/2020    1.9    Analyze translations of YT judgments in China

Frost, Edward          1/22/2020    1.7    Prepare summary of findings re: YT judgments

Frost, Edward          1/22/2020    2.1    Prepare memo of YT judgments in China

Frost, Edward          1/22/2020    0.5    Search internet to identify YT judgments in China

Frost, Edward          1/22/2020    0.3    Meeting with A&M team re: global intelligence findings

Lee, Julian            1/22/2020    0.4    Review Chinese characters related to company and obtained unicode for search

Sohr, Kevin            1/22/2020    2.6    Search databases & internet for connections among subjects

Frost, Edward          1/23/2020    0.7    Edit memo of YT judgments in China

Waldie, William        1/23/2020    0.5    Document review re: Debtor China judgements

Bunyan, Jr., Richard   1/23/2020    2.6    Review investigation documents and prepare investigation wrap up memo

Bunyan, Jr., Richard   1/23/2020    0.3    Review listing of YT Chinese judgments

Frost, Edward          1/23/2020    0.4    Research additional legal databases in China

Frost, Edward          1/23/2020    0.3    Prepare summary of judgments

Bunyan, Jr., Richard   1/24/2020    1.9    Review investigation documents and prepare investigation wrap up memo

Waldie, William        1/24/2020    0.3    Participate on call with A&M team re: reporting

Bunyan, Jr., Richard   1/24/2020    2.6    Review investigation documents and prepare of investigation wrap up memo

Bunyan, Jr., Richard   1/24/2020    0.3    Particpate on call with A&M team regarding reporting

Lee, Julian            1/24/2020    1.7    Review and edit of YT memo related to judgments in China

Bunyan, Jr., Richard   1/25/2020    2.8    Review investigation documents and prepare of investigation wrap up memo

Bunyan, Jr., Richard   1/26/2020    0.8    Review Ocean View loan documents and additions to the investigation wrap up memo

Waldie, William        1/27/2020    0.6    Document review re: insider transactions and global intelligence

Bunyan, Jr., Richard   1/27/2020    3.3    Review investigation documents and prepare of investigation wrap up memo

Bunyan, Jr., Richard   1/27/2020    0.3    Review intelligence related to Chinese technology company

Bunyan, Jr., Richard   1/27/2020    2.6    Review corporate documents produced for certain person's identifying information

Frost, Edward          1/27/2020    2.7    Search internet to follow up on executive possibly tied to YT

Frost, Edward          1/27/2020    2.4    Prepare memo on company related to this investigation and its executives

Lee, Julian            1/27/2020    1.5    Review court cases filed in China and update memo

Bunyan, Jr., Richard   1/27/2020    2.7    Review Ocean View documents and additions to the investigation wrap up memo

Bunyan, Jr., Richard   1/27/2020    1.6    Review Lucid Motors documents and preparation of investigation wrap up memo

Lee, Julian            1/28/2020    2.5    Review court cases filed in China and update memo

Waldie, William        1/28/2020    1.6    Review and edit investigation summary memo




                                                                                                                                  00048
  Case 2:19-bk-24804-VZ             Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                             Desc
                                          Exhibit Page 30 of 59

                                                                                                                             Appendix C
                                                        Yueting Jia, et al.
                                                Time Detail by Project Category
                                           October 30, 2019 through January 31, 2020

Professional               Date    Hours   Time Description
Waldie, William        1/28/2020    0.2    Participate on call with A&M team re: reporting

Bunyan, Jr., Richard   1/28/2020    2.5    Review Ocean View documents and additions to the investigation wrap up memo

Bunyan, Jr., Richard   1/28/2020    2.8    Review Lucid Motors documents and preparation of investigation wrap up memo

Bunyan, Jr., Richard   1/28/2020    0.2    Participate on call with A&M team regarding reporting and wrap up memo

Waldie, William        1/29/2020    1.7    Review and edit investigation summary memo

Waldie, William        1/29/2020    0.4    Participate on call with A&M team re: reporting

Bunyan, Jr., Richard   1/29/2020    2.9    Review investigation documents and prepare investigation wrap up memo sections on Warm Time,
                                           Segomind, bank statement transfers, divorce proceeding, and other items
Bunyan, Jr., Richard   1/29/2020    1.6    Update investigation memo per review comments

Bunyan, Jr., Richard   1/29/2020    0.4    Participate on call with A&M team regarding reporting and wrap up memo

Bunyan, Jr., Richard   1/30/2020    1.7    Review investigation documents and prepare investigation wrap up memo sections on Warm Time,
                                           Segomind, bank statement transfers, divorce proceeding, and other items
Waldie, William        1/30/2020    1.5    Review and edit investigation summary memo

Waldie, William        1/30/2020    0.3    Participate on call with A&M team re: reporting

Bunyan, Jr., Richard   1/30/2020    2.7    Prepare relevant entities and individuals listing

Bunyan, Jr., Richard   1/30/2020    2.8    Quality control review of investigation wrap up memo and related updates

Bunyan, Jr., Richard   1/30/2020    0.4    Prepare Ocean View and Warm Time bank statements and LeSoar share transfer supporting documents for
                                           counsel
Bunyan, Jr., Richard   1/30/2020    0.3    Participate on call with A&M team regarding reporting

Greenberg, Mark        1/30/2020    0.5    Review A&M's investigation summary memo

Newman, Richard        1/30/2020    2.1    Review and comment upon draft litigation presentation

Waldie, William        1/31/2020    0.9    Review and edit investigation summary and debtor judgement memos

Waldie, William        1/31/2020    0.4    Participate on call with A&M team re: reporting

Bunyan, Jr., Richard   1/31/2020    0.9    Review and update the investigation wrap up memo per review comments

Bunyan, Jr., Richard   1/31/2020    0.4    Participate on call with A&M team regarding reporting

Bunyan, Jr., Richard   1/31/2020    0.4    Review YT Chinese judgements research

Sullivan, Michael      1/31/2020    1.3    Review and summarize foreign judgement claims

Subtotal                           545.3



SOFAs & SOALs
Skinner, Sean          11/1/2019    2.6    Review schedule and statements

Skinner, Sean          11/3/2019    1.8    Review schedule and statements

Subtotal                            4.4



Tax Matters

Travel




                                                                                                                               00049
   Case 2:19-bk-24804-VZ              Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                      Desc
                                            Exhibit Page 31 of 59

                                                                                                                           Appendix C
                                                          Yueting Jia, et al.
                                                  Time Detail by Project Category
                                             October 30, 2019 through January 31, 2020

 Professional               Date     Hours   Time Description
 Greenberg, Mark        11/21/2019    4.7    Travel to corporate HQ for meeting with Debtor (billed at half time)

 Newman, Richard        11/21/2019    2.2    Travel to LA (1/2 time)

 Greenberg, Mark        11/22/2019    3.7    Travel from corporate HQ for meeting with Debtor (billed at half time)

 Newman, Richard        11/23/2019    2.2    Travel home from LA (1/2 time)

 Newman, Richard        1/6/2020      2.2    Travel to LA from Chicago (1/2 time) for management interviews

 Bunyan, Jr., Richard   1/8/2020      3.0    Billable travel time from Los Angeles to New York (at half of travel hours)

 Newman, Richard        1/8/2020      2.2    Travel to Milwaukee from LA (1/2 time) for management interviews

 Waldie, William        1/15/2020     4.0    Travel - Billable travel time to LA (1/2 of non billable travel)

 Waldie, William        1/18/2020     4.0    Travel - Billable travel time from LA (1/2 of non billable travel)

 Subtotal                            28.2




Grand Total                          861.5




                                                                                                                           00050
Case 2:19-bk-24804-VZ   Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35    Desc
                              Exhibit Page 32 of 59




                            APPENDIX D

                                                                             00051
Case 2:19-bk-24804-VZ    Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35      Desc
                               Exhibit Page 33 of 59

                                                                    Appendix D
                                     Yueting Jia, et al.
                             Expense Summary by Category
                        October 30, 2019 through January 31, 2020


     Expense Category                                                   Total

     Airfare                                                             $6,915.19

     Lodging                                                              4,949.33

     Meals                                                                  743.65

     Miscellaneous                                                        1,957.10

     Transportation                                                       1,421.05



                                                          Total         $15,986.32




                                                                                00052
Case 2:19-bk-24804-VZ   Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35    Desc
                              Exhibit Page 34 of 59




                             APPENDIX E

                                                                             00053
 Case 2:19-bk-24804-VZ                Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                       Desc
                                            Exhibit Page 35 of 59

                                                                                                              Appendix E
                                                           Yueting Jia, et al.
                                                     Expense Detail by Category
                                              October 30, 2019 through January 31, 2020

 Category / Professional       Date   Expenses ($) Description


Airfare
Newman, Richard            Nov-20         1,132.00 Round trip flight to YT Meeting

Greenberg, Mark            Nov-21         1,009.60 Round trip coach flight - attend YT meeting

Bunyan, Jr., Richard       Jan-3           750.54 Airfare: Round trip airfare from NYC to LAX.

Newman, Richard            Jan-5             57.47 Airfare: Seat Fee - One Way ticket from YT Interviews

Newman, Richard            Jan-5           394.40 Airfare: YT interviews - one way

Davidson, Matthew          Jan-6          1,221.05 Airfare: Client Travel - Coach

Newman, Richard            Jan-6           559.20 Airfare: FF Management Meetings - One Way to LA

Waldie, William            Jan-10         1,105.09 Airfare: Roundtrip Airfare: EWR to LAX - Coach

Bunyan, Jr., Richard       Jan-12          344.64 Airfare: One-way airfare from LA to NYC for client matter

Bunyan, Jr., Richard       Jan-12          341.20 Airfare: One-way airfare from NYC to LA for client matter

                                          6,915.19

Lodging
Greenberg, Mark            Nov-20          247.99 Hotel: Attend YT meeting

Newman, Richard            Nov-21          196.98 Hotel one-night YT visit

Bunyan, Jr., Richard       Jan-5           376.89 Hotel from 1/5-1/8/2020 (3 nights)

Davidson, Matthew          Jan-6           279.00 Lodging

Bunyan, Jr., Richard       Jan-6           376.90 Hotel from 1/5-1/8/2020 (3 nights)

Davidson, Matthew          Jan-6             43.79 Lodging

Newman, Richard            Jan-6           357.50 Hotel: Management interviews in LA - 2 nights

Davidson, Matthew          Jan-7           339.00 Lodging

Bunyan, Jr., Richard       Jan-7           376.90 Hotel from 1/5-1/8/2020 (3 nights)

Davidson, Matthew          Jan-7             53.21 Lodging

Newman, Richard            Jan-7           357.50 Hotel: Management interviews in LA - 2 nights

Bunyan, Jr., Richard       Jan-15          374.85 Hotel in LA from 1/15/20-1/18/20 (3 nights)

Waldie, William            Jan-15          444.27 Marriott Beverly Hills: 1.15-1.17.20

Bunyan, Jr., Richard       Jan-16          374.85 Hotel in LA from 1/15/20-1/18/20 (3 nights)

Waldie, William            Jan-16          374.85 Marriott Beverly Hills: 1.15-1.17.20

Bunyan, Jr., Richard       Jan-17          374.85 Hotel in LA from 1/15/20-1/18/20 (3 nights)

                                          4,949.33

Meals
Greenberg, Mark            Nov-21            13.69 Lunch - attend YT meeting

Greenberg, Mark            Nov-21            72.00 Dinner - attend YT meeting




                                                                                                              00054
 Case 2:19-bk-24804-VZ                Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                Desc
                                            Exhibit Page 36 of 59

                                                                                                                       Appendix E
                                                           Yueting Jia, et al.
                                                     Expense Detail by Category
                                              October 30, 2019 through January 31, 2020

 Category / Professional       Date   Expenses ($) Description
Newman, Richard            Nov-22           44.92 Dinner in route to meeting with YT

Greenberg, Mark            Nov-22           19.80 Breakfast before YT meeting

Greenberg, Mark            Nov-22           24.31 Dinner after attending YT meeting

Newman, Richard            Nov-23           56.21 Dinner for R. Newman - YT Meeting in LA

Newman, Richard            Nov-23             8.89 Breakfast for R. Newman on way home from YT meeting

Davidson, Matthew          Jan-6            49.25 Dinner

Davidson, Matthew          Jan-7            67.94 Breakfast (William Waldie, Richard Bunyan, Jr.)

Newman, Richard            Jan-7           102.46 Dinner - R. Newman and M. Davidson

Davidson, Matthew          Jan-8              3.89 Breakfast

Skinner, Sean              Jan-8            45.85 Dinner - Working late in the office (Mark Greenberg, Sean Skinner)

Newman, Richard            Jan-8              6.57 Individual Meals: Management interviews in LA - 2 nights

Newman, Richard            Jan-8            13.68 Individual Meals: Management Meetings - Breakfast R. Newman

Bunyan, Jr., Richard       Jan-15           12.34 Lunch at airport before flight to LA for client matter

Waldie, William            Jan-16           51.16 Dinner

Waldie, William            Jan-16           88.32 Breakfast (William Waldie, Richard Bunyan Jr.)

Waldie, William            Jan-17           62.37 Breakfast (William Waldie, Richard Bunyan, Jr.)

                                           743.65

Miscellaneous
Frost, Edward              Nov-8            26.20 Research Database charge

Newman, Richard            Nov-12             5.05 Wireless usage charges

Frost, Edward              Nov-14          127.78 Research Database charge

Newman, Richard            Nov-21           34.00 YT Trip - Wifi from MKE To LAX

Greenberg, Mark            Dec-1              3.88 Wireless usage charges

Frost, Edward              Dec-1            32.89 Research Database charge

Frost, Edward              Dec-3            20.00 Database charges

Frost, Edward              Dec-3           409.90 Research Database charge

Frost, Edward              Dec-4           253.53 Database charges

Newman, Richard            Dec-12           12.49 Wireless usage charges

Moore, Charles             Dec-12             2.51 Wireless usage charges

Frost, Edward              Dec-13           27.04 Database charges

Frost, Edward              Dec-26           72.24 Database charges

Frost, Edward              Dec-27          143.86 Database charges

Frost, Edward              Dec-30          406.00 Database charges




                                                                                                                       00055
 Case 2:19-bk-24804-VZ                Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                 Desc
                                            Exhibit Page 37 of 59

                                                                                                                        Appendix E
                                                           Yueting Jia, et al.
                                                     Expense Detail by Category
                                              October 30, 2019 through January 31, 2020

 Category / Professional       Date   Expenses ($) Description
Employee, Required         Dec-31           60.45 LexisNexis charges

Davidson, Matthew          Jan-6            29.95 Internet/Online Fees: Email

Skinner, Sean              Jan-7            15.50 PACER - PAA Acct # 5814924 - Quarterly Invoice

Newman, Richard            Jan-7            18.00 Wifi - FF Meetings on way home

Davidson, Matthew          Jan-8            34.00 Internet/Online Fees: Email

Newman, Richard            Jan-8            39.95 Internet/Online Fees: Meeting with Management in LA - WIFI For trip

Skinner, Sean              Jan-10          150.00 S & P Global Market Intelligence LLC, 1/10/2020

Newman, Richard            Jan-12           11.79 Wireless usage charges

Moore, Charles             Jan-12             0.21 Wireless usage charges

Davidson, Matthew          Jan-12             9.56 Wireless usage charges

Greenberg, Mark            Jan-12           10.32 Wireless usage charges

                                          1,957.10




                                                                                                                        00056
 Case 2:19-bk-24804-VZ                Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35            Desc
                                            Exhibit Page 38 of 59

                                                                                                   Appendix E
                                                           Yueting Jia, et al.
                                                     Expense Detail by Category
                                              October 30, 2019 through January 31, 2020

 Category / Professional       Date   Expenses ($) Description
Transportation
Greenberg, Mark            Nov-21          102.92 Uber from airport to hotel - attend YT meeting

Greenberg, Mark            Nov-21           70.28 Uber from home to airport - attend YT meeting

Newman, Richard            Nov-22           86.17 YT Meeting in LA - UBER home

Newman, Richard            Nov-22           42.90 YT Trip - UBER from LAX to hotel

Newman, Richard            Nov-23             8.58 UBER Tip on way home from MKE - YT Meeting

Newman, Richard            Nov-23           49.41 YT Meeting - LAX UBER

Greenberg, Mark            Nov-23           73.70 Taxi from airport to home - attend YT meeting

Greenberg, Mark            Nov-23           10.00 Taxi from office to home - attend YT meeting

Newman, Richard            Nov-24           66.05 UBER home from MKE

Waldie, William            Dec-12             8.66 Tip for Uber from Downtown to LAX

Bunyan, Jr., Richard       Jan-5            24.65 Taxi from LAX airport to hotel

Bunyan, Jr., Richard       Jan-5            49.48 Taxi from home to JFK airport

Davidson, Matthew          Jan-6            28.95 Taxi: Client Travel

Newman, Richard            Jan-6            21.26 UBER - FF Management Meetings - Back from PSZJ

Newman, Richard            Jan-7            73.23 Uber to FF Management Meetings

Newman, Richard            Jan-7            13.84 UBER from FF Meetings

Newman, Richard            Jan-7            97.95 UBER to Midway

Bunyan, Jr., Richard       Jan-8            17.53 Taxi from hotel to LAX airport

Bunyan, Jr., Richard       Jan-8            46.53 Taxi from JFK airport to home

Davidson, Matthew          Jan-8            27.34 Taxi - Client Travel

Newman, Richard            Jan-8              9.16 UBER To PSZJ

Newman, Richard            Jan-8              8.63 UBER To dinner (FF management meetings)

Newman, Richard            Jan-8            73.46 UBER - Trip home from YT interviews

Davidson, Matthew          Jan-9            78.00 Airport Parking

Newman, Richard            Jan-9            75.15 Uber to office - YT Interviews

Bunyan, Jr., Richard       Jan-15           48.97 Taxi from LAX airport to hotel

Bunyan, Jr., Richard       Jan-15           46.28 Taxi from home to JFK airport

Bunyan, Jr., Richard       Jan-15             7.13 Taxi from LA hotel to law office

Waldie, William            Jan-16             5.53 Tip for Uber from LAX to Hotel

Waldie, William            Jan-16           27.67 Uber LAX to Hotel

Bunyan, Jr., Richard       Jan-18           46.53 Taxi from JFK airport to home

Bunyan, Jr., Richard       Jan-18           31.81 Taxi from law office to LAX airport




                                                                                                   00057
  Case 2:19-bk-24804-VZ                Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35    Desc
                                             Exhibit Page 39 of 59

                                                                                            Appendix E
                                                            Yueting Jia, et al.
                                                      Expense Detail by Category
                                               October 30, 2019 through January 31, 2020

  Category / Professional       Date   Expenses ($) Description
 Waldie, William            Jan-18            43.30 Uber downtown to LAX

                                           1,421.05


Grand Total                              $15,986.32




                                                                                            00058
                                      Case 2:19-bk-24804-VZ    Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35           Desc
                                                                     Exhibit Page 40 of 59



                                         1
                                                                                  APPENDIX F
                                         2

                                         3
                                                                              Newman Declaration
                                         4

                                         5

                                         6

                                         7

                                         8
                                         9

                                        10

                                        11

                                        12

                                        13

                                        14
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                        15
         Chicago, IL 60661




                                        16
           312.288.4056




                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                          00059
                                      Case 2:19-bk-24804-VZ         Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                Desc
                                                                          Exhibit Page 41 of 59



                                                      Richard Newman, a Managing Director of ALVAREZ & MARSAL NORTH AMERICA, LLC,
                                         1

                                         2   makes this Declaration under 28 U.S.C. § 1746 and states:

                                         3
                                                    1.       I am a Managing Director with Alvarez & Marsal North America, LLC (together
                                         4
                                             with its and its affiliates’ wholly owned subsidiaries’ respective agents, independent contractors and
                                         5

                                         6 employees “A&M”), a financial advisory services firm with numerous offices throughout the

                                         7 country.

                                         8            2.      I have read the foregoing first interim fee application of A&M, financial advisor for
                                         9
                                             the Official Committee of Unsecured Creditors (“Committee”) of Yueting Jia (“Debtor”), for the
                                        10
                                             Fee Period (the “Fee Application”). To the best of my knowledge, information, and belief, the
                                        11
                                             statements contained in the Fee Application are true and correct. In addition, I believe that the Fee
                                        12
                                             Application complies with Bankruptcy Local Rule 2016-1.
                                        13

                                        14            3.      In connection therewith, I hereby certify that:
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                        15                 a) to the best of my knowledge, information, and belief, formed after reasonable
                                                              inquiry, the fees and disbursements sought in the Fee Application are permissible
         Chicago, IL 60661




                                        16
           312.288.4056




                                                              under the relevant rules, court orders, and Bankruptcy Code provisions, except as
                                        17                    specifically set forth herein;
                                                           b) except to the extent disclosed in the Fee Application, the fees and disbursements
                                        18
                                                              sought in the Fee Application are billed at rates customarily employed by A&M and
                                        19                    generally accepted by A&M’s clients;
                                                           c) in providing a reimbursable expense, A&M does not make a profit on that expense,
                                        20
                                                              whether the service is performed by A&M in-house or through a third party;
                                        21                 d) in accordance with Bankruptcy Rule 206(a) of the Federal Rules of Bankruptcy
                                                              Procedure and 11 U.S.C. § 504, no agreement or understanding exists between
                                        22
                                                              A&M and any other person for the sharing of compensation to be received in
                                        23                    connection with the above case except as authorized pursuant to the Bankruptcy
                                                              Code, Bankruptcy Rules, and Bankruptcy Local Rules; and
                                        24
                                                           e) all services for which compensation is sought were professional services on behalf
                                        25                    of the Committee and not on behalf of any other person.

                                        26

                                        27

                                        28
                                               FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                             TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                   00060
Case 2:19-bk-24804-VZ   Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35    Desc
                              Exhibit Page 42 of 59




                                                                             00061
                                      Case 2:19-bk-24804-VZ    Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35           Desc
                                                                     Exhibit Page 43 of 59



                                         1
                                                                                  APPENDIX G
                                         2

                                         3
                                                   Description of the Professional Education and Experience of the A&M
                                         4                Professionals Rendering Services during the Fee Period
                                         5

                                         6

                                         7

                                         8
                                         9

                                        10

                                        11

                                        12

                                        13

                                        14
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                        15
         Chicago, IL 60661




                                        16
           312.288.4056




                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                          00062
                                      Case 2:19-bk-24804-VZ     Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                Desc
                                                                      Exhibit Page 44 of 59



                                         1   Richard Newman
                                                   Richard Newman is a Managing Director with Alvarez & Marsal’s North American
                                         2          Commercial Restructuring practice in Chicago. He also co-leads the firm’s Unsecured
                                                    Creditors’ Committee advisory practice.
                                         3         Mr. Newman provides financial advisory services to creditors and specializes in
                                                    representing official committees of unsecured creditors in bankruptcy proceedings. With
                                         4
                                                    more than 15 years of restructuring experience, he has advised unsecured creditors, senior
                                         5          lenders and healthy and distressed companies in leveraged recapitalizations, mergers and
                                                    acquisitions and interim management situations.
                                         6         On behalf of Debtors and Unsecured Creditors’ Committees, Mr. Newman has
                                                    successfully negotiated DIP financings, plan of reorganizations and restructuring
                                         7          agreements.
                                                   Select clients that Mr. Newman has served include Avaya, Inc., Boomerang Tube, LLC,
                                         8
                                                    Communications Corporation of America, Inc., Chesapeake Corporation, Endeavour
                                         9          Operating Corp., Freedom Communications, Inc., Getty Petroleum Marking Inc., Global
                                                    Aviation Holdings Inc., Keywell LLC, Kimball Hill, Inc., Eastman Kodak Corporation,
                                        10          NewPage Corporation, Reader’s Digest Association Inc., SunEdison Inc., Takata, Tronox
                                                    Inc. and Visteon Corp.
                                        11         Prior to joining A&M, Mr. Newman spent six years with Citigroup in Washington, D.C.,
                                                    where he served as an Associate. He was part of a team responsible for marketing and
                                        12
                                                    investing $200 million in client assets.
                                        13         Mr. Newman earned a bachelor’s degree in economics from George Washington
                                                    University (1997) and a master’s degree in business administration from The University
                                        14          of Texas (2006). He passed all three levels of the CIRA exam and received the Kroll Zolfo
Alvarez & Marsal North America, LLC




                                                    Cooper / Randy Waits Award for excellence on the CIRA exam.
   540 W. Madison St., Suite 1800




                                        15
         Chicago, IL 60661




                                        16
           312.288.4056




                                             Mark Greenberg
                                        17         Mark Greenberg is a Managing Director with Alvarez & Marsal’s North American
                                        18          Commercial Restructuring practice in New York. He also co-leads the firm’s Unsecured
                                                    Creditors’ Committee Advisory practice.
                                        19         Mr. Greenberg provides financial advisory services to creditors and specializes in
                                                    representing official committees of unsecured creditors in bankruptcy proceedings. For
                                        20          more than 15 years, Mr. Greenberg has provided advisory services to debtors, creditors
                                                    and equity holders in both bankruptcy and out-of-court restructurings within a variety of
                                        21          industries, including energy, shipping, manufacturing and retail.
                                        22         Mr. Greenberg has significant experience involving corporate bankruptcy reorganizations.
                                                    He has developed and implemented strategies to maximize creditor recoveries, and his
                                        23          responsibilities have included the analysis of business plans, development of cash flow
                                                    forecasts, review of financial statements and evaluation of cash management systems.
                                        24         Mr. Greenberg’s bankruptcy expertise encompasses asset sales, intercompany and cross-
                                                    border issues, fraudulent conveyances and substantive consolidation. He has also
                                        25
                                                    successfully negotiated restructuring proposals, debtor-in-possession financing facilities
                                        26          and plans of reorganization/liquidation.

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                               00063
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35               Desc
                                                                       Exhibit Page 45 of 59



                                                   Select clients that Mr. Greenberg has served include AES Eastern Energy, Calpine,
                                         1
                                                    Contoladora Comercial Mexicana, Edison Mission Energy, Emas Chiyoda, Energy Future
                                         2          Holdings, Fairmount Chemical, Horsehead, Jenny Craig, Lehman Brothers, Love Culture,
                                                    M. Fabrikant & Sons, Montco Offshore, Nellson Nutraceutical, Oreck, Overseas
                                         3          Shipholding Group, PRC, SageCrest, Service Net Solutions, Southaven Power, Takata,
                                                    The Clare at Water Tower and Wellington and Wellman.
                                         4         Prior to joining A&M, Mr. Greenberg was a Managing Director in FTI Consulting’s
                                         5          Creditors’ Rights practice. Previously, he served as a restructuring advisor at a boutique
                                                    firm where he represented debtors and secured lenders. He also served as a financial
                                         6          analyst at Neuberger Berman where he helped streamline the firm’s internal budgeting
                                                    process. Mr. Greenberg began his career as an auditor at Ernst & Young.
                                         7         Mr. Greenberg earned a bachelor’s degree in accounting from Lehigh University. He is a
                                                    non-active CPA in New York, a Certified Insolvency and Restructuring Advisor and is
                                         8          accredited in distressed business valuation.
                                         9

                                        10   Charles Moore
                                        11         Charles Moore is a Managing Director within Alvarez & Marsal’s North American
                                                    restructuring division. He brings more than two decades of experience in operational and
                                        12          financial restructuring, turnaround consulting, performance improvement and interim
                                                    management. He serves under-performing companies, as well as financially distressed
                                        13          municipalities and their constituents.
                                                   Mr. Moore is nationally recognized for his work in the automotive industry. He has
                                        14
Alvarez & Marsal North America, LLC




                                                    counseled more than 75 automotive suppliers across the majority of component parts
   540 W. Madison St., Suite 1800




                                        15          segments. He has significant experience negotiating with unions and is an expert in
                                                    matters including defined benefit pension plans and other post-employment benefits
         Chicago, IL 60661




                                        16          (OPEB).
           312.288.4056




                                                   Recently, Mr. Moore provided advisory services to the Official Committee of Tort
                                        17          Claimants in the Takata Chapter 11 proceeding, which involved the largest recall of
                                                    vehicles in the history of the automotive industry.
                                        18
                                                   Mr. Moore currently serves as the Chief Restructuring Officer of FirstEnergy Solutions
                                        19          Corp. and FirstEnergy Nuclear Operating Company, a merchant power generator with
                                                    approximately 10,000 MWs of generation assets encompassing coal, nuclear and
                                        20          renewable fuel sources.
                                                   Mr. Moore also conducts work in the gaming and hospitality industry. He previously held
                                        21          a gaming license in the State of Michigan and has worked with gaming clients in several
                                                    states. He previously served as Chief Restructuring Advisor to Greektown Casino & Hotel
                                        22
                                                    in its Chapter 11 proceeding.
                                        23         Recently, Mr. Moore led a team that provided operational restructuring services to the city
                                                    of Detroit and facilitated the creation of the $1.7 billion Reinvestment Plan, the
                                        24          cornerstone of the city’s Plan of Adjustment in emerging from bankruptcy. He provided
                                                    expert testimony in the Stockton, California bankruptcy and was engaged by the
                                        25          Commonwealth of Puerto Rico to conduct an extensive analysis of the underfunding of its
                                                    Employee Retirement System. Mr. Moore also serves as an expert witness in bankruptcy
                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                               00064
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                Desc
                                                                       Exhibit Page 46 of 59



                                                    and commercial litigation matters and has held fiduciary roles, including Liquidating
                                         1
                                                    Trustee and Special Fiduciary.
                                         2         Prior to joining A&M, Mr. Moore was a Senior Managing Director at Conway
                                                    MacKenzie, Inc. Earlier in his career, he served as Chief Financial Officer for Horizon
                                         3          Technology Group. He began his career in the middle market consulting group at Deloitte
                                                    & Touche.
                                         4         Mr. Moore is a Certified Public Accountant, a Certified Turnaround Professional and is
                                         5          certified in Financial Forensics. He earned both his bachelor’s degree in accounting, and
                                                    MBA with a focus in professional accounting, from Michigan State University.
                                         6

                                         7

                                         8   Laureen Ryan
                                                   Laureen M. Ryan is a Managing Director with Alvarez & Marsal Disputes and
                                         9          Investigations in New York. Ms. Ryan specializes in accounting and forensic
                                                    investigations, and disputes with complex economic, valuation, solvency and financial
                                        10          issues.
                                        11         With more than 25 years of experience, Ms. Ryan has advised boards, corporations and
                                                    stakeholders to help resolve high stakes financial, regulatory and legal issues. She has led
                                        12          complex multi-national investigations and has presented her findings to the Securities and
                                                    Exchange Commission, the NYS Banking Department and the U.S. Bankruptcy Court.
                                        13          Further, in her fiduciary roles as Responsible Officer, Chapter 11 Trustee and Liquidating
                                                    Trustee, she conducted investigations, pursued litigation and resolved complex business
                                        14
Alvarez & Marsal North America, LLC




                                                    matters.
   540 W. Madison St., Suite 1800




                                        15         She has testified, written expert reports, and provided advice in civil and criminal matters
                                                    in various venues in the U.S. and the ICC International Court of Arbitration. These
         Chicago, IL 60661




                                        16          matters involved issues related to financial reporting, regulatory inquiries, financial
           312.288.4056




                                                    transactions, accounting reconstruction, GAAS audits, GAAP accounting, fraud
                                        17          allegations, post-acquisition disputes, contract provisions, cost allocations, solvency,
                                                    damages, bankruptcy litigation, valuation, insurance, loans and securities. She has also
                                        18
                                                    served as a mediator for the Supreme Court of the State of NY.
                                        19         Ms. Ryan has worked across a broad range of industries, including financial institutions,
                                                    telecommunications and entertainment, hospitality, transportation, insurance, food and
                                        20          restaurants, retail, real estate, construction, mining and publishing.
                                                   Prior to joining A&M, Ms. Ryan was a Senior Managing Director at FTI Consulting
                                        21          providing investigation and dispute services. She was instrumental in building FTI's
                                                    Forensic and Litigation Consulting practice and held various executive leadership
                                        22
                                                    positions, including Northeast Regional Leader and Global Expansion Leader. In addition,
                                        23          she worked at an affiliate in Sydney, Australia.
                                                   She began her career with Ernst & Young (E&Y), where she provided audit and advisory
                                        24          services from the New York and London offices. She was also a member of E&Y’s
                                                    National Financial Services Office where she monitored the audit risk profile of banks and
                                        25          thrifts, provided accounting, auditing and regulatory advice for the U.S. and abroad, and
                                                    worked on matters involving allegations of accounting malpractice and fraud.
                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                00065
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                 Desc
                                                                       Exhibit Page 47 of 59



                                                   Ms. Ryan earned a bachelor’s degree in accounting and economics from SUNY at
                                         1
                                                    Oswego. She is a Certified Public Accountant (CPA), Certified Fraud Examiner (CFE),
                                         2          Accredited Business Valuer (ABV), Certified Distressed Business Valuer (CDBV) and
                                                    Certified Insolvency and Restructuring Advisor (CIRA). Her professional affiliations
                                         3          include the American Institute of CPAs, New York State Society of CPAs, Association of
                                                    CFEs, Association of Insolvency and Restructuring Advisors. She is also a founding
                                         4          member of the International Women’s Insolvency & Restructuring Confederation, which
                                         5          has more than 1,200 members around the world.

                                         6

                                         7
                                             William Waldie
                                                   Bill Waldie is a Managing Director with Alvarez & Marsal’s Disputes and Investigations
                                         8          practice in New York. He specializes in complex internal corporate investigations, anti-
                                                    corruption and FCPA, fraud and embezzlement, money laundering and forensic
                                         9          accounting investigations.
                                                   With more than 30 years of global professional experience, Mr. Waldie has extensive anti-
                                        10          corruption experience and has led FCPA program assessments and global investigations
                                        11          for several large corporations. He served as an expert advisor to the Examiner in
                                                    connection with the Firestar Diamond bankruptcy filing, and investigated U.S. debtors to
                                        12          determine the extent of their involvement in an alleged $2 billion global fraud scheme. He
                                                    was also the expert advisor to the Examiner in connection with the Samuels Jewelers
                                        13          investigation of an alleged multi-billion dollar international fraud.
                                                   Prior to joining A&M, Mr. Waldie spent five years at a Big Four accounting firm, where
                                        14
Alvarez & Marsal North America, LLC




                                                    he served as a Senior Director. In this role, he led global forensic investigations involving
   540 W. Madison St., Suite 1800




                                        15          bribes and kickbacks, FCPA violations, embezzlement, asset misappropriation, cyber
                                                    intrusion, money laundering, workplace violence and complex fraud schemes. He also
         Chicago, IL 60661




                                        16          managed investigations and projects that focused on compliance, physical security, asset
           312.288.4056




                                                    tracing, targeted and complex due diligence, third party risk assessments, and global due
                                        17          diligence program development and implementation.
                                                   Mr. Waldie is also a highly decorated retired FBI Special Agent and expert senior federal
                                        18
                                                    criminal investigations leader. He has extensive global federal law enforcement
                                        19          experience managing and investigating complex criminal cases, including money
                                                    laundering, public corruption, FCPA, healthcare fraud, Ponzi schemes, piracy,
                                        20          counterfeiting, bank fraud, mortgage fraud, violent crime, terrorism and intellectual
                                                    property rights violations.
                                        21         Mr. Waldie earned a bachelor’s degree from Rider University in New Jersey. He is also a
                                                    Certified Professional Accountant (CPA), a Certified Fraud Examiner (CFE) and a
                                        22
                                                    Chartered Global Management Account (CGMA). He is a trained law enforcement
                                        23          instructor who lectured throughout the U.S., Caribbean and Middle East while with the
                                                    FBI. He has also lectured at numerous corporations and universities covering fraud,
                                        24          money laundering, FCPA, anti-bribery anti-corruption, active shooter, investigative
                                                    interviewing and other forensic topics.
                                        25

                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                 00066
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                Desc
                                                                       Exhibit Page 48 of 59



                                         1   Matthew Davidson
                                                   Matthew Davidson is a Senior Director with Alvarez & Marsal’s North American
                                         2          restructuring division in Detroit. His primary areas of concentration include interim
                                                    management, in-and-out of bankruptcy restructurings, mergers and acquisitions, and
                                         3          refinance transactions to both performing and underperforming companies.
                                                   With more than 14 years of restructuring experience, Mr. Davidson has worked with
                                         4
                                                    clients across various industries including automotive, gas and oil, gaming and hospitality,
                                         5          and retail.
                                                   Most recently, Mr. Davidson was the Chief Restructuring Officer of a regional retail
                                         6          pharmacy chain that was successfully sold to a national retailer, and the Chief Operating
                                                    Officer of an energy supply company providing both commercial and residential
                                         7          customers with natural gas, electricity, and heating oil.
                                                   Prior to joining A&M, Mr. Davidson was a Managing Director at Conway Mackenzie,
                                         8
                                                    Inc. Previously, he worked at a boutique investment firm focused on distressed real estate
                                         9          transactions.
                                                   Mr. Davidson earned a bachelor’s degree in corporate finance from Western Michigan
                                        10          University, and an MBA from Wayne Statue University with a concentration in
                                                    accounting. He is a Certified Turnaround Professional Designee and a member of the
                                        11          Turnaround Management Association.
                                        12

                                        13   Edward Frost
                                        14         Edward Frost is a Senior Director with Alvarez & Marsal Disputes and Investigations in
Alvarez & Marsal North America, LLC




                                                    their Business Intelligence Services Group in New York.
   540 W. Madison St., Suite 1800




                                        15         He brings more than 30 years of experience, both as a private investigator and as a legal
                                                    journalist, in gathering information, analyzing complex patterns of facts and answering
         Chicago, IL 60661




                                        16          difficult questions through creative use of interviews, document research and other
           312.288.4056




                                                    techniques, while adhering to all applicable legal and ethical standards.
                                        17         Mr. Frost's recent engagements include in-depth investigations that illuminated
                                        18          vulnerabilities of corporate raiders for companies that successfully fought hostile
                                                    takeover; background investigations of expert witnesses, focusing on potential
                                        19          inconsistencies and conflicts in past testimony; asset searches on potential defendants,
                                                    aimed at finding the value of currently owned property and companies; and fact-gathering
                                        20          and public record research for clients pursuing consumer and securities fraud cases,
                                                    including several generated by the financial crisis and sub-prime mortgage meltdown.
                                        21         His expertise has helped clients in anti-money laundering and FCPA cases who need hard-
                                        22          to-find details about customers, vendors, or joint venture partners, anywhere in the world.
                                                   Before joining A&M, Mr. Frost managed his own investigations firm with clients
                                        23          including law firms, private equity firms and international consulting firms. Previously, he
                                                    was a partner with a corporate investigations firm in New York that engaged in litigation
                                        24          support, pre-deal due diligence and investment intelligence for legal and financial firms.
                                                   Mr. Frost earned a bachelor's degree in English literature from Swarthmore College. He is
                                        25
                                                    a licensed private investigator in New York.
                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                00067
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                Desc
                                                                       Exhibit Page 49 of 59



                                         1

                                         2   Seth Waschitz
                                                   Seth Waschitz is a Director with Alvarez & Marsal’s North American Commercial
                                         3
                                                    Restructuring practice in New York.
                                         4         Mr. Waschitz provides financial advisory services to companies and their major
                                                    stakeholders facing complex issues and specializes in representing official committees of
                                         5          unsecured creditors in bankruptcy proceedings. For more than 12 years, Mr. Waschitz has
                                                    provided advisory services to companies, secured lenders, unsecured creditors and equity
                                         6          holders in M&A, restructuring (in bankruptcy and out-of-court workouts) and capital raise
                                         7          transactions across a wide range of industries including airlines, aerospace, technology,
                                                    media, telecom, business services, financial services, paper and packaging, consumer
                                         8          products, gaming, infrastructure and transportation.
                                                   Mr. Waschitz’s notable assignments include representing the UCC of Mesa Airlines,
                                         9          advising Cenveo on the purchase of National Envelope via a 363 sale process,
                                                    representing the bondholders in the Chapter 9 restructuring of the Southern Connector
                                        10          Toll Road and advising IFM in its Chapter 11 acquisition of the Indiana Toll Road.
                                        11         Prior to joining A&M, Mr. Waschitz spent 11 years with Macquarie Capital in New York,
                                                    where he was a Vice President in the Restructuring and Special Situations Group as well
                                        12          as the Technology, Media and Telecom Investment Banking team. Prior thereto, he was a
                                                    member of Giuliani Capital Advisors.
                                        13         Mr. Waschitz graduated cum laude from Boston University’s School of Management with
                                                    a bachelor’s degree in Business Administration with a dual concentration in Finance and
                                        14
Alvarez & Marsal North America, LLC




                                                    Business Law.
   540 W. Madison St., Suite 1800




                                        15
         Chicago, IL 60661




                                        16
           312.288.4056




                                        17   Sean Skinner
                                                   Sean Skinner is a Senior Associate at Alvarez & Marsal in New York, where he provides
                                        18          financial advisory services to creditors and specializes in representing official committees
                                                    of unsecured creditors in bankruptcy proceedings. In this role, his primary areas of
                                        19          concentration include financial modeling, business plan review, cash flow forecasting, and
                                        20          financing / liquidity assessments.
                                                   With seven years of financial / restructuring advisory experience, Mr. Skinner has assisted
                                        21          clients across several industries including retail, agribusiness, information technology,
                                                    pharmaceuticals, healthcare, paper and paper products, home furnishings, and reinsurance.
                                        22         Mr. Skinner recently represented the unsecured creditors’ committee of Tintri, Inc, a
                                                    developer and marketer of cloud management software technology and all-flash storage
                                        23          systems for virtualized and cloud environments. Responsibilities included cash flow
                                        24          forecasting, §363 auction and sale support, and global settlement negotiations.
                                                   Prior to joining A&M, Mr. Skinner was a Senior Analyst on the Strategic Finance team
                                        25          with Caesars Entertainment. In this role, his notable assignments included:
                                                         $18 billion Caesars Entertainment Operating Co. restructuring
                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                00068
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                 Desc
                                                                       Exhibit Page 50 of 59



                                                          Settlement of multiemployer pension fund dispute between the National
                                         1
                                                           Retirement Fund and Caesars Entertainment
                                         2              $1.7 billion acquisition of Centaur Gaming
                                                        Market and feasibility analyses for domestic / international acquisitions and
                                         3                 greenfield opportunities
                                                   Mr. Skinner graduated magna cum laude from the University of Nevada, Las Vegas – Lee
                                         4          School of Business with a bachelor’s degree in Finance. He is also a member of the
                                         5          Association of Insolvency & Restructuring Advisors.

                                         6

                                         7
                                             Richard Bunyan, Jr.
                                         8         Richard Bunyan is a Senior Associate with Alvarez & Marsal Disputes and Investigations,
                                                    LLC in New York. He has more than 3 years of professional services experience and has
                                         9          worked on various financial statement and accounting-based matters, forensic
                                                    investigations, and complex litigations.
                                        10
                                                   Major Engagements/Clients
                                        11               Mr. Bunyan’s professional experience includes:
                                                                 Assisted the audit committee of a publicly-traded pharmaceutical company
                                        12                          in the investigation of earnings management concerns raised by their
                                                                    independent auditors.
                                        13                       Analyzed, quantified, and documented questionable payments made to
                                        14                          various entities with restricted Estate funds that led to the recovery of the
Alvarez & Marsal North America, LLC




                                                                    funds. This included the reconstruction of intercompany financial reports,
   540 W. Madison St., Suite 1800




                                        15                          and the disaggregation of commingled funds.
                                                                 Reviewed documents and performed analyses to rebut damages claims in a
         Chicago, IL 60661




                                        16                          breach of contract and indemnification litigation matter between a
           312.288.4056




                                                                    mortgage securitization company and a mortgage originator.
                                        17                       Assisted in a lost profits damages analysis stemming from a contract
                                        18                          dispute between a large government contractor and sub-contractor.
                                                                 Provided audit services to both public and private clients within the
                                        19                          banking and securities, real estate, and financial technology industries.
                                                   Prior Experience
                                        20               Prior to joining A&M, Mr. Bunyan worked for Deloitte & Touche LLP as a Senior
                                                            Associate in the Financial Services Audit Practice. In this role, Mr. Bunyan
                                        21                  provided audit services to an array of different clients ranging from large, Fortune
                                        22                  500 companies to pre-IPO, venture-capital backed startups.
                                                   Education & Certifications
                                        23               Mr. Bunyan earned a bachelor’s degree in accounting and finance as well as an
                                                            MBA from Manhattan College. He is a Certified Public Accountant (CPA) and a
                                        24                  Certified Fraud Examiner (CFE). Mr. Bunyan is a member of the American
                                                            Institute of Certified Public Accountants (AICPA) and the Association of Certified
                                        25
                                                            Fraud Examiners (ACFE).
                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                 00069
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                Desc
                                                                       Exhibit Page 51 of 59



                                         1
                                             Spencer Levy
                                         2         Spencer is an Associate with expertise in financial modeling and assessment, due
                                                    diligence, sell-side M&A transactions, valuations, distressed debt and liquidity analysis,
                                         3          company/portfolio investment performance assessments, and private equity investment
                                         4          pooling, analysis and credit underwriting.
                                                   Spencer’s transaction experience includes advising creditor committees, middle-market
                                         5          M&A advisory, and the underwriting of revolving facilities for large-cap financial
                                                    sponsors across several industries that include business services, building products, heavy
                                         6          machinery, distribution, retail manufacturing, healthcare, and SaaS. He has strong cross-
                                                    functional abilities to assist with financial positioning and operations in advance of
                                         7          transactions, including: the development of operating, discounted cash flow, leveraged
                                         8          buyout, and merger models to sensitize valuation; operational performance and financial
                                                    returns assessments; management of due diligence; and authoring of marketing-related
                                         9          documents such as CIM’s, teasers, and management presentations.
                                                   Spencer’s recent UCC experience includes:
                                        10               LifeCare LLC
                                                         Hollander Sleep Products, Inc.
                                        11
                                                         Houlihan’s Restaurants Inc.
                                        12               Bayou Steel Company
                                                   Spencer’s recent M&A experience includes:
                                        13               Smart, LLC to ACProduct Inc.
                                                         Securus, Inc. dba HOLDRITE to Reliance Worldwide Corporation (ASX:RWC)
                                        14
Alvarez & Marsal North America, LLC




                                                         General Foam Plastics, Inc.
   540 W. Madison St., Suite 1800




                                                   Prior to joining Alvarez & Marsal, Spencer worked as an associate for Mackinac Partners
                                        15
                                                    and an investment banking analyst for both Wells Fargo Securities and BDO Capital
                                                    Advisors
         Chicago, IL 60661




                                        16
           312.288.4056




                                        17

                                        18
                                             Julian Lee
                                        19         Julian Lee is a Manager with Alvarez & Marsal in New York. He has over 10 years of
                                                    experience in providing forensic accounting, audit and consulting services to various
                                        20
                                                    clients including law firms, Fortune 500 companies, the government sector and private
                                        21          companies.
                                                   Mr. Lee specializes in financial investigations, litigation disputes and forensic accounting
                                        22          projects. His most recent client is a renewable energy company going through the Chapter
                                                    11 bankruptcy process where A&M serves as the financial advisor. He manages the
                                        23          avoidance actions workstream and performs investigative research and analysis to support
                                                    the litigation trust’s counsel team.
                                        24
                                                   Prior to joining A&M, Mr. Lee spent two years with the New York County District
                                        25          Attorney’s Office in Manhattan, where he served as a Forensic Accountant Investigator.
                                                    He testified as a fact witness on numerous financial fraud cases in front of a grand jury.
                                        26          He was also responsible for analyzing various financial records, developing and
                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                 00070
                                      Case 2:19-bk-24804-VZ      Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                  Desc
                                                                       Exhibit Page 52 of 59



                                                    corroborating new leads, interviewing witnesses or victims of a case and creating
                                         1
                                                    demonstratives for presentation in court.
                                         2         Mr. Lee also worked at KPMG LLP, Navigant and RSM US LLP. His projects involved
                                                    matters such as integrity monitoring, employee embezzlement, international arbitration,
                                         3          asset tracing, investigating shell entities, money laundering, construction fraud,
                                                    accounting manipulation and tax evasion.
                                         4         Mr. Lee earned a bachelor’s degree in business economics from the University of
                                         5          California, Los Angeles. He is a Certified Public Accountant (CPA) licensed in California,
                                                    and a Certified Fraud Examiner (CFE). Mr. Lee is proficient in Chinese (both Mandarin
                                         6          and Cantonese). He also serves as an active volunteer and board member for Reading
                                                    Empowers, Inc., a nonprofit dedicated to improving literacy amongst youth in NYC.
                                         7

                                         8
                                         9   Michael Sullivan
                                                   Michael Sullivan is a Analyst at Alvarez & Marsal in Chicago, where he provides
                                        10
                                                    financial advisory services to companies and their major stakeholders facing complex
                                        11          issues and specializes in representing official committees of unsecured creditors in
                                                    bankruptcy proceedings. In this role, his primary areas of concentration include
                                        12          assessments of cash flow forecasts, business plan review, liquidity management, and
                                                    financial statement analysis
                                        13         With two years of financial / restructuring advisory experience, Mr. Sullivan has assisted
                                        14          clients across several industries including agribusiness, paper and paper products,
Alvarez & Marsal North America, LLC




                                                    pharmaceuticals, and information technology
   540 W. Madison St., Suite 1800




                                        15         Prior to joining A&M, Mr. Sullivan spent 3 years as a financial analyst with Fitch Ratings
                                                    in their corporates group, where he assessed credit worthiness and provided recovery
         Chicago, IL 60661




                                        16          estimates for several small to large-cap issuers across the homebuilding & building
           312.288.4056




                                                    products sectors
                                        17         Mr. Sullivan graduated from Michigan State University – Eli Broad College of Business
                                        18          with a bachelor’s degree in Finance. He is also a member of the Association of Insolvency
                                                    & Restructuring Advisors
                                        19

                                        20
                                             Kevin Sohr
                                        21         Kevin Sohr is an Analyst with Alvarez & Marsal NACR practice in New York. He
                                                    provides financial advisory services to creditors and specializes in representing official
                                        22          committees of unsecured creditors in bankruptcy proceedings.
                                                   Mr. Sohr’s most notable assignment representing unsecured creditors’ committees was
                                        23          with Hollander Sleep Products, where his responsibilities included business plan
                                        24          evaluation and claims analysis.
                                                   Mr. Sohr earned a bachelor’s degree (cum laude) in business analytics (with a
                                        25          concentration in finance and financial accounting) from the University of Notre Dame,
                                                    Mendoza College of Business.
                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                                  00071
                                      Case 2:19-bk-24804-VZ    Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35           Desc
                                                                     Exhibit Page 53 of 59



                                         1

                                         2                                        APPENDIX H
                                         3

                                         4                                       Proposed Order
                                         5

                                         6

                                         7

                                         8
                                         9

                                        10

                                        11

                                        12

                                        13

                                        14
Alvarez & Marsal North America, LLC
   540 W. Madison St., Suite 1800




                                        15
         Chicago, IL 60661




                                        16
           312.288.4056




                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                              FIRST INTERIM FEE APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISOR
                                                            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF YUETING JIA

                                                                                                                          00072
       Case 2:19-bk-24804-VZ                     Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                       Desc
                                                       Exhibit Page 54 of 59

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address



 ALVAREZ & MARSAL NORTH AMERICA, LLC
 Richard Newman
 540 W. Madison St., Suite 1800
 Chicago, IL 60661
 Telephone: 312.288.4056
 Cell:       469.231.6780
 Email: rnewman@alvarezandmarsal.com




      Attorney for:

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-24804-VZ
                                                                              CHAPTER: 11
 Yueting Jia
                                                                               ORDER ON APPLICATION
                                                                               FOR PAYMENT OF:
                                                                                X INTERIM FEES AND/OR EXPENSES
                                                                                  (11 U.S.C. § 331)
                                                                                  FINAL FEES AND/OR EXPENSES
                                                                                  (11 U.S.C. § 330)
                                                                              DATE: 5/07/2020
                                                                              TIME: 1:30
                                                                              COURTROOM: Courtroom 1368
                                                                              PLACE: Roybal Federal Building
                                                                                       255 E. Temple Street
                                                                                       Los Angeles, California 90012
                                                              Debtor(s).



1.   Name of Applicant (specify): ALVAREZ & MARSAL NORTH AMERICA, LLC

2.   This proceeding was heard at the date and place set forth above and was                                Contested         X Uncontested

3.   Appearances were made as follows:
     a. X      Applicant present in court (via telephone)
     b.        Attorney for Applicant present in court (name):
     c.        Attorney for United States trustee present in court
     d.        Other persons present as reflected in the court record

4.   Applicant gave the required notice of the Application on (specify date): April 16th, 2020


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                            F 2016-1.3.ORDER.PAYMENT.FEES
                                                                                                                                      00073
          Case 2:19-bk-24804-VZ                  Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                       Desc
                                                       Exhibit Page 55 of 59

5.   The court orders as follows:
     a.     Application for Payment of Interim Fees is approved as follows:
        (1)      Total amount allowed: $
        (2)      Amount or percentage authorized for payment at this time:

     b.        Application for Reimbursement of Interim Expenses is approved and authorized for payment:
                  Total amount allowed: $

     c.        Application for Payment of Final Fees is approved in the amount of: $

     d.        Application for Reimbursement of Final Expenses is approved and authorized for payment:
                  Total amount allowed: $

     e. (1)          Application is denied
                        in full
                        in part
                        without prejudice
                        with prejudice
           (2) Grounds for denial (specify):



     f.        The court further orders (specify):



                                                                           ###




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                            F 2016-1.3.ORDER.PAYMENT.FEES
                                                                                                                                      00074
         Case 2:19-bk-24804-VZ                  Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                           Desc
                                                      Exhibit Page 56 of 59


                                           PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address js:
2049 Century Park East, Suite 2900, Los Angeles, CA 90067.

A true and correct copy of the foregoi.ng document entitled (specfty): FIRST INTERIM FEE APPLICATION OF
A&M AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE 0F UNSECURED
CREDITORS OF YUETING JIA FOR THE PERIOD FROM OCTOBER 30, 2019 THROUGH AND
INCLUDING JANUARY 31, 2020
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEE): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 14,
2020,I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                         RE Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 14, 2020,I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge !!i]|
be completed no later than 24 hours after the document is filed.

Hon. Vincent P. Zurzolo
united States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1360 / Courtroom 1368
Los Angeles, CA 90012


                                                                                         EE Service information continued on attached page


f:;r::cRhvpEeps:nYoprEe:t:t9:eAteEFL:VuFSRUYa'n?t:EFRF'cG,JEM5Aa`i#:osn'tT:+,=gTL¥RTSoT`£psr|PTN4,°2B2EOT,A::i:t:ttehemeth°d
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                        EE Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the fo                              is true and correct.

 Aprill4,2020                Cind
 Date                           Printed Name                                                      Signature




             This form is mandatory   lt has been approved for use by the United States Bankruptcy Court for the Central District of California


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
71975462.1
       Case 2:19-bk-24804-VZ                     Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                        Desc
                                                       Exhibit Page 57 of 59

                                                  ATTACHMENT TO SERVICE LIST

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Tanya Behnam on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
tbehnam@polsinelli.com, tanyabehnam@gmail.com

Jerrold L Bregman on behalf of Creditor Liuhuan Shan ecf@bg.law, jbregman@bg.law

Jeffrey W Dulberg on behalf of Debtor Yueting Jia jdulberg@pszjlaw.com

Lei Lei Wang Ekvall on behalf of Debtor Yueting Jia
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Stephen D Finestone on behalf of Creditor Han's San Jose Hospitality LLC sfinestone@fhlawllp.com

Richard H Golubow on behalf of Creditor China Minsheng Trust Co. Ltd. rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Honghu Da rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Jiangyin Hailan Investment Holding Co., Ltd.
rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Marvel Best Technology Limited rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Oriental Light Consulting Limited rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Quanzhou Dings Investment Management Co., Ltd.
rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Sanpower (Hong Kong) Company Limited
rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Shanghai Leyu Chuangye Investment Management Center LP
rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Shanghai Pinebloom Investment Mgt Co., Ltd
rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
71975462.1
       Case 2:19-bk-24804-VZ                     Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                        Desc
                                                       Exhibit Page 58 of 59

Richard H Golubow on behalf of Creditor Shenzhen Letv Xingen M&A Fund Invest Mgt
rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Creditor Weihua Qiu rgolubow@wghlawyers.com,
pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Alexandra N Krasovec on behalf of Creditor Chongqing Strategic Emerging Industry Leeco Cloud Special
Equity Investment Fund Partnership krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com

Ben H Logan on behalf of Debtor Yueting Jia blogan@omm.com

Robert S Marticello on behalf of Defendant Yueting Jia
Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

David W. Meadows on behalf of Interested Party Courtesy NEF david@davidwmeadowslaw.com

John A Moe, II on behalf of Creditor Shanghai Qichengyueming Investment Partnership Enterprise (Limited
Partnership) john.moe@dentons.com, glenda.spratt@dentons.com

Kelly L Morrison on behalf of U.S. Trustee U.S. Trustee kelly.l.morrison@usdoj.gov
Kelly L Morrison on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Malhar S Pagay on behalf of Debtor Yueting Jia mpagay@pszjlaw.com, bdassa@pszjlaw.com

Christopher E Prince on behalf of Creditor Shanghai Lan Cai Asset Management Co, Ltd.
cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com

Victor A Sahn on behalf of Creditor Chian Soft Growing Investment (WUXI) Partnership
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor China Consumer Capital Fund II, L.P. vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Jiaxing Haiwen Investment Partnership vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Jinhua Zumo Network Technology Co Ltd vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Ningbo Hangzhou Bay New Area Leran Investment Management
Partnership (Limited Partnership) vsahn@sulmeyerlaw.com,

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
71975462.1
       Case 2:19-bk-24804-VZ                     Doc 578-1 Filed 04/14/20 Entered 04/14/20 11:02:35                                        Desc
                                                       Exhibit Page 59 of 59

pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Weidong Zhu vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Victor A Sahn on behalf of Creditor Zhijian Dong vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Randye B Soref on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS
rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com

Benjamin Taylor on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com

United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

Felix T Woo on behalf of Creditor Deqing Kaijiao Investment Partnership Enterprise (Limited Liability)
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Felix T Woo on behalf of Creditor Jinan Rui Si Le Enterprise Management Consulting Partnership
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Felix T Woo on behalf of Creditor Shanghai Bochu Assets Management Center (Limited Liability)
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Claire K Wu on behalf of Interested Party Courtesy NEF ckwu@sulmeyerlaw.com,
mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Emily Young on behalf of Other Professional Epiq Corporate Restructuring, LLC
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

David B Zolkin on behalf of Creditor Swift Talent Investments, Ltd.
dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com


3. SERVED BY EMAIL

Kelly L Morrison on behalf of U.S. Trustee U.S. Trustee kelly.l.morrison@usdoj.gov
Jeffrey W Dulberg on behalf of Debtor Yueting Jia jdulberg@pszjlaw.com
Malhar S Pagay on behalf of Debtor Yueting Jia mpagay@pszjlaw.com, bdassa@pszjlaw.com




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
71975462.1
